 



Exhibit 10.1
Execution Version
ASSET PURCHASE AGREEMENT
dated as of
May 31, 2007
by and among
TOLLGRADE COMMUNICATIONS, INC.
and
TERADYNE, INC.

 



--------------------------------------------------------------------------------



 



              ARTICLE I DEFINITIONS     1  
 
           
     1.01.
  Definitions     1  
1.02.
  Interpretation     10  
 
            ARTICLE II PURCHASE AND SALE     10  
 
           
2.01.
  Purchase and Sale     10  
2.02.
  Excluded Assets     12  
2.03.
  Assumption of Liabilities     13  
2.04.
  Excluded Liabilities     14  
2.05.
  Assignment of Contracts and Rights     16  
2.06.
  Licensed Intellectual Property     16  
2.07.
  Purchase Price; Closing     16  
2.08.
  Post-Closing Purchase Price Adjustment     18  
2.09.
  British Telecom Adjustment     19  
2.10.
  Allocation of Purchase Price     21  
2.11.
  Accounts Receivable     21  
2.12.
  Transfer of IP Assets     21  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER     22  
 
           
3.01.
  Corporate Existence and Power; Qualification     22  
3.02.
  Corporate Authorization     22  
3.03.
  Governmental Authorization     23  
3.04.
  Non-Contravention     23  
3.05.
  Financial Statements     23  
3.06.
  Absence of Certain Changes or Events     23  
3.07.
  Consents     24  
3.08.
  Purchased Assets     24  
3.09.
  Litigation     25  
3.10.
  Contracts     26  
3.11.
  Compliance with Laws     28  
3.12.
  Seller’s Proprietary Rights     28  
3.13.
  Employees; Employee Benefits     30  
3.14.
  Finders’ Fees     33  
3.15.
  Absence of Undisclosed Liabilities     33  
3.16.
  Affiliate Transactions     33  
3.17.
  Accounts Receivable     33  
3.18.
  Inventory     33  
3.19.
  Taxes     33  
3.20.
  Labor Matters     34  
3.21.
  Insurance     34  
3.22.
  Licenses and Approvals     35  
3.23.
  Environmental     35  
3.24.
  Customers and Suppliers     35  
3.25.
  Trade Compliance     35  
3.26.
  Products     36  
3.27.
  Product Liabilities     36  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
     3.28.
  Books and Records     36  
3.29.
  Competition/Antitrust Law     36  
3.30.
  Compliance     37  
3.31.
  No Fraudulent Intent     37  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER     37  
 
           
4.01.
  Corporate Existence     37  
4.02.
  Corporate Authorization     37  
4.03.
  Governmental Authorization     38  
4.04.
  Non-Contravention     38  
4.05.
  Finders’ Fees     38  
4.06.
  Litigation     38  
4.07.
  Financial Ability     38  
4.08.
  No Other Representations or Warranties of Seller     38  
 
            ARTICLE V COVENANTS OF SELLER     38  
 
           
5.01.
  Conduct of the Business     38  
5.02.
  No Negotiation with Third Parties     40  
5.03.
  Access to Information     41  
5.04.
  Supplemental Disclosure     41  
5.05.
  Non-Interference, Non-Solicitation and Non-Competition Agreement     41  
5.06.
  Audited Financial Statements     42  
5.07.
  Excess Warranty Claims     43  
5.08.
  Inventory Schedule     43  
 
            ARTICLE VI COVENANTS OF PARTIES     43  
 
           
6.01.
  Notices of Certain Events     43  
6.02.
  Further Assurances     44  
6.03.
  Certain Filings     44  
6.04.
  Public Announcements     45  
6.05.
  Confidentiality Agreement     45  
 
            ARTICLE VII TAX MATTERS     45  
 
           
7.01.
  Tax Definitions     45  
7.02.
  Tax Cooperation; Allocation of Taxes     46  
7.03.
  Value Added Tax     47  
 
            ARTICLE VIII EMPLOYEE MATTERS     47  
 
           
8.01.
  Employment Matters Relating to United States Employees     47  
8.02.
  Employment Matters Relating to EU Employees     49  
8.03.
  Pensions     51  
8.04.
  No Third Party Beneficiaries     51  
 
            ARTICLE IX CONDITIONS TO CLOSING     51  
 
           
9.01.
  Conditions to the Obligations of Each Party     51  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
9.02.
  Conditions to Obligation of Buyer     51  
9.03.
  Condition to Obligations of Seller     52  
 
            ARTICLE X SURVIVAL; INDEMNIFICATION     52  
 
           
10.01.
  Survival     52  
10.02.
  Indemnification     53  
10.03.
  Certain Limitations     54  
10.04.
  Procedure for Indemnification     55  
10.05.
  Remedies Exclusive     55  
 
            ARTICLE XI TERMINATION     56  
 
           
11.01.
  Grounds for Termination     56  
11.02.
  Effect of Termination     56  
 
            ARTICLE XII MISCELLANEOUS     57  
 
           
12.01.
  Notices     57  
12.02.
  Amendments; Waivers     58  
12.03.
  Expenses     58  
12.04.
  Successors and Assigns     58  
12.05.
  Governing Law; Jurisdiction and Venue     58  
12.06.
  WAIVER OF JURY TRIAL     58  
12.07.
  Counterparts; Effectiveness     59  
12.08.
  Entire Agreement     59  
12.09.
  Bulk Sales Laws     59  
12.10.
  Severability     59  
12.11.
  Headings     59  
12.12.
  Terms     59  
12.13.
  No Third Party Beneficiaries     59  
12.14.
  Captions     60  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                  Page
 
       
SCHEDULES
       
 
       
Schedule 1.01(a)
  Seller’s Premises    
Schedule 1.01(b)
  German Pension Plan Employees    
Schedule 2.01(a)
  Purchased Assets — Personal Property    
Schedule 2.01(b)
  Purchased Assets — Assigned Contracts    
Schedule 2.01(d)
  Purchased Assets — Licenses and Approvals    
Schedule 2.01(e)
  Purchased Assets — Accounting Books and Records    
Schedule 2.01(f)
  Purchased Assets — Real Property Leases    
Schedule 2.01(g)
  Purchased Assets — Patents and Trademarks    
Schedule 2.01(h)
  Purchased Assets — Copyrights and Software    
Schedule 2.01(j)
  Purchased Assets — Accounts Receivable    
Schedule 2.02(i)
  Other Excluded Assets    
Schedule 2.03(j)
  Other Assumed Liabilities    
Schedule 2.08(b)
  Closing Balance Sheet Line Items    
Schedule 2.10
  Allocation Statement    
Schedule 3.03
  Governmental Authorization    
Schedule 3.04
  Non-Contravention    
Schedule 3.05
  Reference Statement    
Schedule 3.06
  Absence of Certain Changes or Events    
Schedule 3.07
  Consents    
Schedule 3.08(d)
  Permitted Liens    
Schedule 3.08(e)
  Locations of Purchased Assets    
Schedule 3.09
  Litigation    
Schedule 3.10(a)
  Assigned Contracts    
Schedule 3.10(b)
  Defaults under Assigned Contracts    
Schedule 3.10(c)
  Conflicting Contracts    
Schedule 3.12(b)
  Software Programs    
Schedule 3.12(c)
  License Agreements    
Schedule 3.12(e)
  Restrictions on Seller Intellectual Property    
Schedule 3.12(g)
  Infringement by Seller    
Schedule 3.12(h)
  Royalties, Fees and Other Payments    
Schedule 3.12(j)
  Infringement by Others    
Schedule 3.12(k)
  Source Code    
Schedule 3.13(b)
  Collective Bargaining and Labor Agreements    
Schedule 3.13(c)
  Employee Benefits    
Schedule 3.13(e)
  EU Employees    
Schedule 3.14
  Finders’ Fees of Seller    
Schedule 3.15
  Absence of Undisclosed Liabilities    
Schedule 3.16
  Affiliate Transactions    
Schedule 3.17
  Accounts Receivable    
Schedule 3.21
  Insurance    

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                  Page
 
       
SCHEDULES
       
 
       
Schedule 3.22
  Licenses and Approvals    
Schedule 3.23
  Environmental    
Schedule 3.24
  Customers and Suppliers    
Schedule 3.25
  Trade Compliance    
Schedule 4.03
  Governmental Authorization    
Schedule 4.05
  Finders’ Fees of Buyer    
Schedule 5.01
  Conduct    
Schedule 5.05
  Non-Competition    
Schedule 8.01(b)
  US Transferred Employees    
Schedule 8.02(b)
  EU Employees    
Schedule 9.02(f)
  Closing Consents    

EXHIBITS
Exhibit A — Assignment and Assumption Agreement
Exhibit B — Bill of Sale
Exhibit C — Copyright Assignment
Exhibit D — Deerfield Letter Agreement
Exhibit E — Intellectual Property Agreement
Exhibit F — Lease Assignments
Exhibit G — Patent Assignment
Exhibit H — Sublease Agreement
Exhibit I — Trademark Assignment
Exhibit J— Transition Services Agreement
Exhibit K — Disclosure Schedule

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     AGREEMENT dated as of May 31, 2007, by and among (i) TOLLGRADE
COMMUNICATIONS, INC., a Pennsylvania corporation and/or, subject to the
provisions of Section 12.04, one or more of its direct or indirect wholly-owned
subsidiaries to be designated (collectively, “Buyer”) and (ii) TERADYNE, INC., a
Massachusetts corporation (“Seller”). Buyer and Seller are sometimes referred to
herein individually as a “Party” and, collectively, as the “Parties”.
WITNESSETH:
     WHEREAS, Seller currently operates the Business (as defined below); and
     WHEREAS, Buyer desires to purchase the assets, and to assume certain of the
liabilities, related to the Business identified herein from Seller, and Seller
desires to sell the assets, and to assign certain of the liabilities, related to
the Business identified herein to Buyer, upon the terms and subject to the
conditions hereinafter set forth.
     WHEREAS, Buyer desires to hire certain of Seller’s employees employed in
the Business;
     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:
ARTICLE I
DEFINITIONS
     1.01. Definitions. The following terms, as used herein, have the following
meanings:
          “Access Period” has the meaning specified in Section 5.03.
          “Accounting Referee” means that independent nationally recognized
accounting firm mutually agreed upon by Buyer and Seller.
          “Accounts Receivable” has the meaning specified in Section 2.01(j).
          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.
          “Allocation Statement” has the meaning specified in Section 2.10.
          “Ancillary Documents” means the Assignment and Assumption Agreement,
the Bill of Sale, the Transition Services Agreement, the Intellectual Property
License Agreement, the Patent Assignment, the Copyright Assignment, the Lease
Assignments, the Deerfield Letter Agreement, the Sublease Agreement, the
Trademark Assignment and each of the other agreements, certificates and
instruments to be executed and delivered by all or some of the Parties in
connection with the transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



          “Ancillary Transfer Documents” means the Intellectual Property License
Agreement, the Assignment and Assumption Agreement, the Bill of Sale, the
Copyright Assignment, the Patent Assignment and the Trademark Assignment.
          “Apportioned Obligations” has the meaning specified in
Section 7.02(b).
          “Assigned Contracts” has the meaning specified in Section 2.01(b).
          “Assignment and Assumption Agreement” means one or more Assignment and
Assumption Agreements, substantially in the form attached hereto as Exhibit A.
          “Assumed Liabilities” has the meaning specified in Section 2.03.
          “Beckmann Claim” means all losses, costs, liabilities, expenses,
actions, proceedings, claims and demands incurred or paid as a result of any
claim by or in respect of any EU Employee directly or indirectly arising out of:
               (i) the decision of the European Court of Justice in Beckmann v
Dynamco Whicheloe Macfarlane Limited or Martin v South Bank University or any
legislation or judgment (including any tribunal or Pensions Ombudsman decision)
introduced or promulgated directly or indirectly as a result of such decision;
or
               (ii) any failure by the Buyer to provide to or in respect of any
EU Employee occupational pension scheme benefits other than those relating to
old age, invalidity and survivors (as referred to in Article 3 of the Directive)
enjoyed by the EU Employees prior to Closing.
          “Benefit Arrangement” means an employment, severance or similar
contract, arrangement or policy and each plan or arrangement providing for
severance, insurance coverage (including any self-insured arrangements),
workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits, pension or retirement benefits or for deferred compensation,
profit-sharing, bonuses, stock options, stock appreciation rights or other forms
of incentive compensation or post-retirement insurance, compensation or benefits
that is not an Employee Plan, and is or was maintained or contributed to by
Seller or any of its ERISA Affiliates (as such term is defined in Section 3(3)
of ERISA) and covers any employee of the Seller engaged in the operation of the
Business.
          “Bill of Sale” means one or more Bills of Sale, substantially in the
form attached hereto as Exhibit B.
          “Book and Records” has the meaning specified in Section 2.01(e).
          “BT Amendment” has the meaning specified in Section 2.09(b).
          “BT Certificate” has the meaning specified in Section 2.09(a)(i).
          “BT Contract” means Post Acceptance Support for the Teradyne Line
Test/Celerity System Agreement (Contract Number 673751), dated as of
December 23, 2004, by

2



--------------------------------------------------------------------------------



 




and between British Telecommunications plc and Teradyne Limited, as amended on
April 12, 2007, as amended, modified or supplemented from time to time,
including any renewal, extension, restatement or replacement thereof.
          “BT Measurement Period” means the twelve month period commencing on
the Closing Date and ending on the first anniversary thereof.
          “BT Revenues” means the actual revenues recognized by Buyer, as
determined under GAAP, and attributable to the BT Contract.
          “Business” means the business and commercial operations of Seller’s
Broadband Test Division as they are currently conducted by Seller.
          “Business Claims” has the meaning specified in Section 2.01(c).
          “Business Day” means any day other than a Saturday, Sunday or day on
which banks in New York, New York are authorized or required by law to close.
          “Business Licenses” has the meaning specified in Section 3.12(c).
          “Buyer” has the meaning specified in the preamble.
          “Buyer Benefit Arrangements and Plans” means an employment, severance,
salary continuation or similar contract, arrangement or policy and each plan or
arrangement providing for severance, salary continuation, insurance coverage
(including any self-insured arrangements), workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, pension or
retirement benefits or for deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights or other forms of incentive compensation or
post-retirement insurance, compensation or benefits that is maintained or
contributed to by Buyer or any of its ERISA Affiliates and covers any employee
of Buyer, and shall include each “employee benefit plan” maintained or
contributed to by Buyer or any of its ERISA Affiliates, as such term is defined
in Section 3(3) of ERISA.
          “Buyer’s Field” means test and measurement applications for telephone
and cable service providers and specifically for long line DSL and CATV high
speed data and voices services networks.
          “Claims” has the meaning specified in Section 2.01(c).
          “Closing” has the meaning specified in Section 2.07(b).
          “Closing Balance Sheet” has the meaning specified in Section 2.08(b).
          “Closing Consents” has the meaning specified in Section 9.02(f).
          “Closing Date” means the date of the Closing.
          “Closing Net Asset Value” has the meaning specified in
Section 2.08(b).

3



--------------------------------------------------------------------------------



 



          “Closing Purchase Price” has the meaning specified in Section 2.07(a).
          “COBRA” has the meaning specified in Section 3.13(a).
          “Confidentiality Agreement” means the confidentiality agreement dated
April 26, 2007, between Buyer and Seller.
          “Consent” has the meaning specified in Section 3.07.
          “Contracts” means all customer accounts of the Business and all of
Seller’s and Seller’s Affiliates’ rights to service such customer accounts, and
all rights under all current and open customer purchase orders, customer
contracts, vendor contracts, licenses, leases (other than the Real Property
Leases) and any other agreements, contracts, promises, commitments,
undertakings, guarantees, warranties, representations, grant of rights,
licenses, permits, registrations and authorizations (whether oral or written and
whether express or implied) to which Seller or any of Seller’s Affiliates is a
party, to the extent related to the Business and related documents.
          “Copyright Assignment” means that certain Copyright Assignment,
substantially in the form of Exhibit C.
          “Copyrights” means all copyrights, including in and to works of
authorship and all other rights corresponding thereto throughout the world,
whether published or unpublished, including rights to prepare, reproduce,
perform, display and distribute copyrighted works and copies, compilations and
derivative works thereof.
          “Deerfield Letter Agreement” means a letter agreement substantially in
the form of Exhibit D, to be entered into between Seller and Buyer with respect
to the treatment of lease abatement charges at the Deerfield, Illinois facility.
          “Directive” means the Acquired Rights Directive and applicable
national laws implementing that directive including: (a) in the United Kingdom,
the Transfer of Undertakings (Protection of Employment) Regulations 2006; (b) in
Germany, Section 613a Civil Code (BGB); (c) in Belgium, Chapter II of the
Collective Bargaining Agreement No. 32bis of 7 June 1985; (d) in the Czech
Republic, the Labour Code (as currently in effect) and (e) in the Netherlands,
Book 7, Title 10, Section 8 Dutch Civil Code, each as amended, or replaced by
similar legislation, from time-to-time.
          “Disclosure Schedule” has the meaning specified in the introduction of
Article III.
          “Disputed Items” has the meaning specified in Section 2.09(a)(iii).
          “Disputed Items Notice” has the meaning specified in
Section 2.09(a)(ii).
          “Employee List” has the meaning specified in Section 3.13(a).

4



--------------------------------------------------------------------------------



 



          “Employee Plan” means each “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA, that is maintained or contributed to by Seller
or any of its ERISA Affiliates, as such term is defined in Section 3(3) of
ERISA, and covers any employees of the Seller engaged in the operation of the
Business.
          “Environmental Laws” means all applicable federal, state, local and
foreign statutes, laws, rules, regulations, ordinances, by-laws, directives,
orders, decrees and other provisions having the force and effect of law, all
judicial and administrative orders and determinations, and all common law
relating to the quality or protection of public health and safety, or the
environment or the production, generation, use, storage, transportation,
treatment, distribution, labeling, testing, processing, discharge, release,
threatened release, cleanup, handling or disposal of Hazardous Material,
including the Comprehensive Environmental Response, Compensation, and Liability
Act, 42 U.S.C. § 9601 et seq. (“CERCLA”), the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. (“RCRA”), the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. § 1251 et seq., and the Clean Air Act, 42 U.S.C. §
7401 et seq., as presently in effect.
          “Environmental Liabilities” means any and all costs, damages,
expenses, liabilities, obligations or other responsibilities arising from or
under any Environmental Law, including without limitation obligations to pay the
amount of any judgment or settlement, the cost of complying with any settlement,
judgment or order for injunctive or other equitable relief, the cost of
compliance or corrective action, the amount of any civil penalty or criminal
fine, and any court costs and attorney’s fees, fees for experts and consultants.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “EU Employees” has the meaning specified in Section 3.13(e).
          “EU Employment Liabilities” has the meaning specified in
Section 2.03(a).
          “EU Transferred Employees” has the meaning specified in
Section 8.02(b).
          “Excluded Assets” has the meaning specified in Section 2.02.
          “Excluded Liabilities” has the meaning specified in Section 2.04.
          “Financials” has the meaning specified in Section 3.05.
          “Financial Statement Expense” has the meaning specified in
Section 5.06.
          “First Year BT Contract Revenue” means the BT Revenues recognized by
Buyer during the BT Measurement Period.
          “GAAP” means U.S. generally accepted accounting principles,
consistently applied.

5



--------------------------------------------------------------------------------



 



          “German Pension Plan” means the Teradyne Gmbh Pension Plan effective
as of July 1, 2003.
          “German Pension Plan Employees” means those employees whose names are
set forth on Schedule 1.01(b).
          “German Pension Plan Liabilities” means all liabilities under the
German Pension Plan to the German Pension Plan Employees, whether arising before
or after Closing.
          “German Pension Plan Reduction Amount” means an amount per German
Pension Plan Employee who becomes an EU Transferred Employee, as set forth on
Schedule 1.01(b).
          “Governmental Authority” means any agency, authority, body, board,
commission, court, instrumentality, legislature and office of any nature
whatsoever of any government, quasi-governmental unit or political subdivision,
whether foreign, federal, state, county, district, municipality, city or
otherwise.
          “Hazardous Material” means any substance, chemical, waste, compound or
other material:
               (i) the presence of which requires notification, investigation
monitoring, or remediation under any Environmental Law; or
               (ii) that is or becomes defined as a “toxic substance”,
“hazardous waste”, “hazardous material”, “hazardous substance”, “pollutant” or
“contaminant” under any Environmental Law;
               (iii) that is toxic, explosive, corrosive, reactive, flammable,
infectious, radioactive, carcinogenic, teratogenic, mutagenic or otherwise
hazardous and is or becomes subject to the jurisdiction of any Governmental
Authority;
               (iv) the presence of which on, within, or beneath the Seller’s
Premises causes or threatens to cause a nuisance on, in, or emanating from the
Seller’s Premises or onto adjacent properties or poses or threatens to pose a
hazard to the Seller’s Premises or to the health or safety of persons on or
about the Seller’s Premises;
               (v) that contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or
               (vi) that contains polychlorinated biphenyls (“PCBs”), lead
paint, radon gas, asbestos or urea formaldehyde foam insulation.
          “Indemnified Party” has the meaning specified in Section 10.04(a).
          “Indemnifying Party” has the meaning specified in Section 10.04(a).
          “Insurance Policies” has the meaning specified in Section 3.21.

6



--------------------------------------------------------------------------------



 



          “Intellectual Property Assets” has the meaning specified in
Section 2.12.
          “Intellectual Property License Agreement” means that license agreement
between Buyer and Seller substantially in the form set forth in Exhibit E
hereto.
          “Inventory” has the meaning specified in Section 2.01(i).
          “Lease Assignments” means the Assignment and Assumption Agreements
substantially in the form of Exhibit F hereto, to be entered into between the
Seller and Buyer at the Closing with respect to the Seller’s facilities in
Deerfield, Illinois, Kontich, Belgium and Wuppertal, Germany.
          “Letter Agreement” means that certain letter agreement dated May 31,
2007, by and between Buyer and Seller.
          “Licensed Intellectual Property” means the intellectual property
licensed by Seller to Buyer pursuant to the Intellectual Property License
Agreement.
          “Licenses and Approvals” has the meaning specified in Section 2.01(d).
          “Lien” means any mortgage, lien (including any mechanics,
warehousemen, laborers and landlords liens), claim, pledge, charge, security
interest, equitable interest, right-of-way, encumbrance, restriction on or
conditions to transfer or assignment, defects, claims or similar restrictions of
any kind.
          “Loss” has the meaning specified in Section 10.02(a).
          “Major Customers” has the meaning specified in Section 3.24.
          “Major Suppliers” has the meaning specified in Section 3.24.
          “Material Adverse Effect” means, with respect to Seller, any change,
circumstances, event or effect with respect to the Business that, individually
or in the aggregate (taking into account all other such changes, circumstances,
events or effects), is, or could reasonably be expected to have a material
adverse effect on the Business, assets (including intangible assets), condition
(financial or otherwise), or results of operations of the Business taken as a
whole or the ability of Seller to timely consummate the transactions
contemplated hereby or on the rights of Buyer under this Agreement, other than
any such effect or change, directly or indirectly, (a) resulting from or arising
in connection with (i) general political, economic, financial, capital market or
industry-wide conditions which do not have a disproportionate impact on the
Business or its material assets taken as a whole, (ii) regulatory changes,
(iii) this Agreement, the transactions contemplated hereby or the authorized
announcement or other disclosure of this Agreement or the transactions
contemplated hereby, (iv) any breach by Buyer of this Agreement or (v) any
failure by the Business to meet any projections or forecast (but not the
underlying material adverse change, event, circumstance or development, if any,
giving rise thereto), or (b) attributable to the fact that the prospective owner
of the Business, the Purchased Assets and the Assumed Liabilities is the Buyer
or any Affiliate of the Buyer.

7



--------------------------------------------------------------------------------



 



          “Moral Rights” means collectively, rights to claim authorship of a
work, to object to or prevent any modification of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar rights, whether existing under judicial or statutory law of any country
or jurisdiction worldwide, or under any treaty or similar legal authority,
regardless of whether such right is called or generally referred to as a “moral
right.”
          “Party” has the meaning specified in the preamble.
          “Patent Assignment” means the Patent Assignment substantially in the
form of Exhibit G hereto.
          “Permitted Lien” has the meaning specified in Section 3.08(d).
          “Person” means an individual, corporation, partnership, association,
limited liability company, joint venture, association, trust or other entity or
organization, including a Governmental Authority.
          “Personal Data” has the meaning given to it in the UK Data Protection
Act 1998.
          “Personal Property” has the meaning specified in Section 2.01(a).
          “Post-Closing Tax Period” has the meaning specified in Section 7.01.
          “Pre-Closing Tax Period” has the meaning specified in Section 7.01.
          “Purchase Price” has the meaning specified in Section 2.10.
          “Purchased Assets” has the meaning specified in Section 2.01.
          “PwC” has the meaning specified in Section 5.06.
          “Real Property Leases” has the meaning specified in Section 2.01(f).
          “Reference Net Asset Value” has the meaning specified in Section 2.08.
          “Reference Statement” has the meaning specified in Section 3.05.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment of any Hazardous Materials.
          “Representatives” means the representatives of a recognized trade
union or, if there are none, existing works council representatives or, if there
are none, representatives elected specifically to represent EU Employees for the
purpose of information and/or consultation obligations under the Directive.
          “SEC” has the meaning specified in Section 5.06.
          “Seller” has the meaning specified in the preamble.

8



--------------------------------------------------------------------------------



 



          “Seller Intellectual Property” has the meaning specified in
Section 2.01(h).
          “Seller’s Knowledge” or “to the Knowledge of Seller” shall mean the
actual knowledge of a particular fact or other matter, after reasonable inquiry,
of Grant Cushney, Neil Owen, James Dawson, Jeff Hotchkiss and Fletcher Bishop.
          “Seller’s Premises” means the real property leased by the Seller
identified on Schedule 1.01(a).
          “Software Programs” has the meaning specified in Section 3.12(b).
          “Special Representations” has the meaning specified in
Section 10.01(c).
          “Sublease Agreement” means the underlease agreement and the license to
sublet part substantially in the form of Exhibit H hereto, to be entered into
between Buyer and Seller at the Closing with respect to Seller’s facility in
Bracknell, U.K.
          “Target First Year BT Contract Revenue” means $2,700,000.
          “Tax” has the meaning specified in Section 7.01.
          “Tax Code” has the meaning specified in Section 7.01.
          “Tax Information” has the meaning specified in Section 2.02(e).
          “Tax Returns” has the meaning specified in Section 7.01.
          “Technology” means algorithms, data, databases, hardware, inventions
(whether or not patentable), know-how, processes, proprietary information,
protocols, specifications, software, software code (in any form including source
code and executable or object code), techniques, works of authorship, and other
information, materials and technology (whether or not embodied in any tangible
form and including all tangible embodiments of the foregoing such as instruction
manuals, laboratory notebooks, prototypes, samples, studies and summaries).
          “Trademark Assignment” means the trademark assignment in substantially
the form of Exhibit I hereto.
          “Transferred Employees” means collectively the EU Transferred
Employees and the US Transferred Employees.
          “Transferred IP Assets” has the meaning specified in Section 3.12(e).
          “Transition Services Agreement” means the transition services
agreement between Buyer and Seller substantially in the form set forth in
Exhibit J hereto.
          “Unidentified Employee” has the meaning specified in Section 8.02(h).
          “US Terminated Employees” has the meaning specified in
Section 8.01(a).

9



--------------------------------------------------------------------------------



 



          “US Transferred Employees” has the meaning specified in
Section 8.01(b).
          “VAT” has the meaning specified in Section 7.01.
          “WARN Act” has the meaning specified in Section 3.13(a).
          “Warranty Limitation Amount” has the meaning specified in
Section 5.07.
     1.02. Interpretation. Unless the context otherwise requires, the terms
defined in Section 1.01 shall have the meanings herein specified for all
purposes of this Agreement, applicable to both the singular and plural forms of
any of the terms defined herein. All accounting terms defined in Section 1.01,
and those accounting terms used in this Agreement not defined in Section 1.01,
except as otherwise expressly provided herein, shall have the meanings
customarily given thereto in accordance with GAAP. When a reference is made in
this Agreement to Sections, such reference shall be to a Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” When a reference is made in this Agreement to
“ordinary course of business”, such reference shall be deemed to be followed by
the words “consistent with past practice.” All payments required to be made
hereunder shall be made in US dollars, all references to any monetary amounts
hereunder are references to US dollars and, in the event any amount is
determined hereunder based on a currency other than US dollars, such amount
shall be converted to US dollars based on the exchange rate published by the
Wall Street Journal as of the end of the Business Day such amount is fixed.
ARTICLE II
PURCHASE AND SALE
     2.01. Purchase and Sale. Subject to Section 2.02, upon the terms and
subject to the conditions of this Agreement and in reliance on the
representations, warranties, covenants and agreements of Seller herein, Buyer
agrees to purchase from Seller and Seller agrees to sell, transfer, assign and
deliver, or cause to be sold, transferred, assigned and delivered (in the case
of any assets owned by Affiliates of Seller), to Buyer at Closing, free and
clear of all Liens other than Permitted Liens, the Purchased Assets. As used in
this Agreement, the term “Purchased Assets” shall mean the assets identified
below in this Section 2.01:
          (a) Subject to Section 2.02(i), (i) the personal property and
equipment used in the operation of the Business at any time during the twelve
(12) month period preceding the date of this Agreement and located at the
Seller’s Premises and (ii) such other personal property and equipment used in
the Business and set forth on Schedule 2.01(a) (collectively, the “Personal
Property”);
          (b) Subject to Sections 2.02 and 2.05, the rights under the Contracts
identified on Schedule 2.01(b) (the “Assigned Contracts”);
          (c) Seller’s and any of Seller’s Affiliates’ rights, claims, credits,
causes of action or rights of set-off against third parties (“Claims”)
exclusively relating to the Business

10



--------------------------------------------------------------------------------



 



(“Business Claims”), including unliquidated rights under manufacturers’ and
vendors’ warranties, and any other Claims that would exclusively relate to the
Business if severed from a Claim that relates to other operations of Seller;
          (d) the licenses, government certificates, permits, approvals or other
governmental authorizations identified on Schedule 2.01(d) (collectively, the
“Licenses and Approvals”);
          (e) the books, records, files and papers used exclusively in the
Business, whether in hard copy or computer format, including engineering
information; product drawings; bill of materials; production routings; manuals
and data; service and warranty records; sales and purchase correspondence;
catalogs; brochures; sales, promotion and creative materials; market studies;
analyses; projections; pricing and other marketing information and similar data;
lists of present and former suppliers, customers, subcontractors and
distributors; personnel and employment records relating directly to the
operation of Business (but excluding Tax Information), provided, however, that
with respect to accounting books and records, only those specific accounting
books and records identified on Schedule 2.01(e), and with respect to personnel
and employment records, only to the extent permitted by applicable law with
respect to Transferred Employees (collectively, the “Books and Records”);
          (f) a sublease and/or assignment of the leasehold interests in the
real property or a portion thereof that is leased to Seller and to any of
Seller’s Affiliates or used by Seller and any of Seller’s Affiliates with
respect to the operation of the Business under the leases identified on
Schedule 2.01(f) (collectively, the “Real Property Leases”), in each case
subject to the terms and conditions of the Deerfield Letter Agreement, the Lease
Assignments and Sublease Agreement;
          (g) all (i) patents, patent applications and patent disclosures listed
on Schedule 2.01(g); (ii) trademarks, service marks, trade dress, trade names,
logos, corporate names and other commercial product or service designations (in
each case, whether registered or unregistered) listed on Schedule 2.01(g); and
(iii) any and all other rights to existing and future registrations and
applications for any of the foregoing and all other proprietary rights in, or
relating to, any of the foregoing, including remedies against and rights to sue
for past infringements, and rights to damages and profits due or accrued in or
relating to any of the foregoing; subject to the Intellectual Property License
Agreement and rights and restrictions contained in the licenses or agreements
with third parties identified on Schedule 2.01(g);
          (h) all (i) Copyrights (registered or unregistered) and copyrightable
works and registrations and applications for registration thereof; (ii) computer
software, data, data bases and documentation thereof; (iii) trade secrets and
other confidential information (including ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information); (iv) Moral Rights; and
(v) domain names, in each case under (i) through (v), only to the extent either
listed on Schedule 2.01(h) or owned by Seller and exclusively used in the
Business (or, if not yet in use, were developed for the exclusive use in the
Business) and

11



--------------------------------------------------------------------------------



 




further subject to the rights and restrictions contained in licenses or
agreements with third parties identified on Schedule 2.01(h) (collectively with
the assets described in Section 2.01(g), the “Seller Intellectual Property”);
          (i) all inventory as of the Closing Date used by Seller and any of
Seller’s Affiliates or held by or on behalf of Seller and any of Seller’s
Affiliates for use exclusively in connection with the Business, wherever
located, including raw materials, work-in-process, finished goods, component
parts, supplies and other inventories, marketing materials and production,
shipping and packaging supplies, and all rights of Seller and any of Seller’s
Affiliates in and to materials held by Seller and any of Seller’s Affiliates on
consignment and consigned inventory which is in the possession of others but for
which Seller retains title (collectively, the “Inventory”);
          (j) all (i) trade accounts receivable and other rights to payment from
customers of Seller and Seller’s Affiliates arising from the Business and the
full benefit of all security for such accounts or rights to payment, including
all trade accounts receivable representing amounts receivable in respect of
goods shipped or products sold or services rendered to customers of Seller and
Seller’s Affiliates in connection with the Business, (ii) all other accounts or
notes receivable of Seller and any Affiliate of Seller arising from the Business
and the full benefit of all security for such accounts or notes, and (iii) any
claim, remedy or other right related to any of the foregoing (collectively, the
“Accounts Receivable”) including, without limitation, those items identified on
Schedule 2.01(j);
          (k) all refunds, deposits, prepayments or prepaid expenses and similar
items relating to the Business or the Assigned Contracts, but in each case only
to the extent set forth on the Reference Statement; and
          (l) all goodwill relating exclusively to the Purchased Assets or the
Business.
     2.02. Excluded Assets. Buyer expressly understands and agrees that the
assets and properties of Seller and Seller’s Affiliates, whether related to the
Business or otherwise, that are not specifically identified as Purchased Assets
herein (collectively the “Excluded Assets”) shall be excluded from the Purchased
Assets, including, without limitation, the following assets:
          (a) Seller’s and Seller’s Affiliates’ cash and cash equivalents on
hand and in banks;
          (b) the real property owned by Seller in Deerfield, Illinois together
with the buildings, fixtures, and improvements erected thereon, excluding, for
avoidance of doubt, any items specified on Schedule 2.01(a);
          (c) subject to Buyer’s purchase of the Accounts Receivable hereunder,
Inventory sold or otherwise disposed of in the ordinary course of the operation
of the Business during the period from the date hereof until the Closing Date;
          (d) the refunds or rebates or similar payments of Taxes and VAT to the
extent such Taxes or VAT were paid by or on behalf of Seller or any Affiliate of
Seller and result from

12



--------------------------------------------------------------------------------



 




the conduct of the Business by Seller for the taxable periods ending on or
before the Closing, or would not otherwise constitute an Assumed Liability;
          (e) Seller’s and Seller’s Affiliates returns, declarations, reports,
claims for refund, information statements and the other documents relating to
Taxes and VAT, including any schedule or attachment thereto and including any
amendment thereof (the “Tax Information”);
          (f) all assets of any Benefit Arrangement or Employee Plan;
          (g) Seller’s rights under this Agreement and any other agreement,
document or instrument entered into pursuant to this Agreement;
          (h) All intellectual property owned by Seller or Seller’s Affiliates
or which Seller or any of Seller’s Affiliates have rights to, other than the
Seller Intellectual Property; and
          (i) any of the Contracts and assets identified on Schedule 2.02(i).
     2.03. Assumption of Liabilities. Upon and subject to the terms, conditions,
representations and warranties of Seller contained herein, and subject to
Section 2.04, Buyer agrees, effective at the time of Closing, to assume only the
following liabilities and no others (collectively, the “Assumed Liabilities”):
          (a) liabilities arising in connection with or related to the operation
of the Business by Buyer subsequent to the Closing, including without limitation
any liability or obligation to Transferred Employees arising or accruing after
the Closing under any of Buyer’s contracts with, or Buyer Benefit Arrangements
and Plans covering, such Transferred Employees, or, unless constituting an
Excluded Liability under Section 2.04 hereof, under applicable federal, state,
local, foreign or other laws (including the Directive) and regulations relating
to wages, benefits, hours, collective bargaining, unemployment insurance, leaves
of absence, workers’ compensation, military service, immigration control, the
payment and withholding of employment Taxes, and equal employment opportunity,
but only to the extent that such liabilities relate to the period subsequent to
the Closing; provided, however, that for avoidance of doubt, (i) subject to the
provisions of clause (ii) of this Section 2.03(a), liabilities which either are
not asserted or matured until after the Closing but which arise or relate to
facts or circumstances prior to or on the Closing Date are not Assumed
Liabilities hereunder, and (ii) liabilities arising under applicable foreign
laws and regulations (including the Directive) on account of Buyer’s failure to
provide benefits and compensation to EU Transferred Employees following the
Closing as required by applicable law shall be Assumed Liabilities
(collectively, “EU Employment Liabilities”);
          (b) all liabilities or obligations of Seller arising under either
(i) the Assigned Contracts set forth on Schedule 2.01(b), or (ii) any other
Contract for which Buyer assumes the benefit after Closing, which liabilities or
obligations either accrue following the Closing or are expressly included within
the reserves reflected on the Reference Statement as a separate line item (but
only to the extent of such reserves);

13



--------------------------------------------------------------------------------



 



          (c) all liabilities or obligations of Seller arising in connection
with or relating to the operation of the Business (except for the liabilities or
obligations owed to Seller or any Affiliate of any Seller that do not relate to
bona fide products delivered or services rendered on arms-length terms),
including liabilities in respect of trade creditors, but only to the extent that
such liabilities are (i) set forth on the Reference Statement or (ii) incurred
after the date of the Reference Statement, to the extent the liabilities and
obligations were incurred in the ordinary course of business consistent with
past practice of the Business and are included in the calculation of Closing Net
Asset Value;
          (d) all product warranty liabilities of Seller incurred prior to and
after the Closing in the operation of the Business and incurred in the ordinary
course of business but only to the extent of the Warranty Limitation Amount;
          (e) Environmental Liabilities that first arise and are created after
the Closing related to the operation of the Business after the Closing;
          (f) the disposal of Hazardous Materials (the release of which first
occurs after the Closing) by Buyer after the Closing;
          (g) all utilities being furnished to the Business after the Closing;
          (h) all German Pension Plan Liabilities, but only to the extent
associated with any German Pension Plan Employee who becomes an EU Transferred
Employee;
          (i) all liabilities or obligations arising under the Real Property
Leases pursuant to the Lease Assignments, Sublease Agreement and Deerfield
Letter Agreement; and
          (j) other liabilities listed or described on Schedule 2.03(j).
     2.04. Excluded Liabilities. Notwithstanding any provision in this Agreement
or any other writing to the contrary, Buyer is assuming only the Assumed
Liabilities and is not assuming any other liability or obligation of Seller or
any Affiliate of Seller (or any predecessor owner of all or part of its business
and assets) of whatever nature whether presently in existence or arising or
asserted hereafter. All such other liabilities and obligations shall be retained
by and remain obligations and liabilities of Seller or its Affiliates (all such
liabilities and obligations not being assumed being herein referred to as the
“Excluded Liabilities”). Without limiting the generality of the foregoing, Buyer
shall not assume any of the following liabilities and obligations of Seller:
          (a) all liabilities and obligations of Seller or its Affiliates
relating to its operations other than the Business;
          (b) all liabilities and obligations of Seller relating to its
operation of the Business for periods on or prior to the Closing Date (unless
such liabilities are expressly identified as Assumed Liabilities hereunder)
regardless of when such liabilities or obligations arise;

14



--------------------------------------------------------------------------------



 



          (c) all liabilities and obligations under contracts, agreements,
arrangements and understandings of Seller or its Affiliates other than the
Assigned Contracts;
          (d) subject to Section 2.03(d), all liabilities and obligations under
any Assigned Contract which arises after the Closing but which arises out of or
relates to a breach of such Assigned Contract occurring on or prior to the
Closing;
          (e) all intercompany debts or other liabilities between the Business
and Seller or any shareholder or Affiliate of Seller;
          (f) all litigation (regardless of when filed), liabilities and
obligations of any type whatsoever (whether in tort, contract or otherwise) not
included in the Assumed Liabilities and arising out of or relating to actions,
omissions or occurrences taking place in connection with the Business on or
prior to the Closing, whether or not Seller or any or its Affiliate has received
notice of any such litigation or obligations;
          (g) all liabilities and obligations relating to Seller’s or any of its
Affiliates’ current or former employees, agents, consultants or contractors
including any liability or obligation related to any Benefit Arrangement or
Employee Plan, including without limitation the German Pension Plan (other than
the German Pension Plan Liabilities associated with any German Pension Plan
Employee who becomes an EU Transferred Employee) and any liability or obligation
for wages, bonuses, insurance, benefits, pension funds, stock options,
employment agreements, or other amounts owed to or payable on behalf of any such
employees, agents, consultants or contractors accrued against Seller or any
Affiliate of Seller on or before the Closing or as a result of the consummation
of the transactions contemplated hereby, except (i) liabilities or obligations
to Transferred Employees for employment or services provided to Buyer after
Closing and (ii) EU Employment Liabilities;
          (h) subject to the provisions of Article VII, all liabilities for
Taxes;
          (i) all liabilities and obligations to any broker, finder, investment
banker or any other Person for any brokerage, finder’s fee, transaction costs,
expenses or other fee or commission in connection with this Agreement or the
transactions contemplated hereby owed or alleged to be owed by Seller or its
Affiliates;
          (j) all claims, actions, proceedings and obligations arising on or
prior to the Closing under Seller’s or any of its Affiliates’ insurance and
self-insurance programs, including workmen’s compensation, automobile or general
liabilities;
          (k) all liabilities and obligations with respect to the Excluded
Assets;
          (l) all liabilities and obligations with respect to the presence or
former presence of any Hazardous Materials on, under, about, in, or migrating to
or from any real property subject to the Real Property Leases or any other
location currently or formerly owned or occupied by Seller or any of its
Affiliates or any former owner or operator of the Business, the Release of which
commenced prior to or as of the Closing Date and all associated environmental
response actions of any kind (including, but not limited to, investigation,
remediation, removal,

15



--------------------------------------------------------------------------------



 




abatement or encapsulation) arising from or relating in any way to said presence
or former presence of Hazardous Materials; and
          (m) Environmental Liabilities arising from or relating to the
ownership or operation of the Business or the Purchased Assets on or prior to
the Closing.
     2.05. Assignment of Contracts and Rights. Anything in this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to
assign any Assigned Contract which would be included in the Purchased Assets but
for the failure to obtain the applicable Consent. Seller agrees that prior to
and after the Closing Date, Seller shall use commercially reasonable efforts
(but without any payment of money by Seller or Buyer) and shall cooperate with
Buyer to obtain all Consents, including such Consents as are listed on
Schedule 3.07. If any Consent is not obtained, or if an attempted assignment
would be ineffective or would adversely affect the rights of Seller under any
such Purchased Asset, contract, claim or right or any benefit arising thereunder
so that Buyer would not in fact receive all such rights, Seller shall reasonably
cooperate with Buyer in a mutually agreeable arrangement under which Buyer would
obtain the benefits and assume the post-Closing obligations thereunder in
accordance with this Agreement, including subcontracting, sub-licensing, or
subleasing to Buyer, or under which Seller would enforce for the benefit of
Buyer, with Buyer assuming Seller’s obligations, any and all rights of Seller
against a third party thereto. Seller will promptly pay (or cause to be paid) to
Buyer when received all amounts received by Seller under any such Purchased
Asset, contract or any claim or right or any benefit arising thereunder, except
to the extent the same represents an Excluded Asset.
     2.06. Licensed Intellectual Property. At the Closing, Buyer and Seller
shall enter into the Intellectual Property License Agreement in the form
attached hereto as Exhibit E.
     2.07. Purchase Price; Closing.
          (a) Subject to Section 2.08 hereof, the purchase price for the
Purchased Assets shall be the sum of (i) $12,000,000 less (ii) the sum of the
applicable German Pension Plan Reduction Amounts (the “Closing Purchase Price”)
plus the Assumed Liabilities.
          (b) Subject to the terms and conditions of this Agreement, the closing
(the “Closing”) of the purchase and sale of the Purchased Assets and the
assumption of the Assumed Liabilities hereunder shall take place at the offices
of Choate, Hall & Stewart LLP in Boston, Massachusetts as soon as possible, but
in no event later than three (3) Business Days after satisfaction of the
conditions set forth in Article IX (Conditions to Closing); provided, however,
that to facilitate an orderly transition for accounting purposes, such Closing
may be delayed by Seller up until the last day of the calendar month in which
such conditions are satisfied.
          (c) At the Closing, Seller shall deliver to Buyer a duly executed Bill
of Sale covering the Purchased Assets and any other transfer document to be
executed by Seller to the extent required to be filed with any Governmental
Authority upon the Closing, together with the following instruments and
agreements, each in form reasonably satisfactory to counsel for Buyer:

16



--------------------------------------------------------------------------------



 



               (i) one or more duly executed Assignment and Assumption
Agreements relating to the Assumed Liabilities;
               (ii) one or more duly executed Trademark Assignments;
               (iii) one or more duly executed Intellectual Property License
Agreements;
               (iv) one or more duly executed Lease Assignments;
               (v) one or more duly executed Sublease Agreements (Buyer and
Seller acknowledge and agree that “Landlord” (as defined in the License to
Sublet Part) may require some changes to the form of License to Sublet Part that
is attached as part of Exhibit H to this Agreement and each party agrees that it
will accept any such required changes by Landlord as long as such change does
not materially alter the substantive business terms of this Agreement);
               (vi) one or more duly executed Transition Services Agreements;
               (vii) a duly executed Deerfield Letter Agreement;
               (viii) releases, satisfactions or terminations of all mortgages,
financing statements or other evidences of any Lien with respect to the
Purchased Assets (except for Permitted Liens);
               (ix) certificates of the appropriate officers of the State of
Illinois, dated no earlier than the date of this Agreement, certifying that
Seller is qualified to do business and is in good standing as a foreign
corporation in such state;
               (x) the certificate referred to in Section 9.02(c);
               (xi) one or more duly executed Patent Assignments;
               (xii) one or more duly executed Copyright Assignments;
               (xiii) all records referred to in section 49 of VATA 1994; and
               (xiv) such other documents and instruments as shall be required
to consummate the transaction contemplated hereunder.
          (d) At the Closing, Buyer shall deliver to Seller, each in form
reasonably satisfactory to counsel for Seller:
               (i) a certified or official bank check payable to the order of
Seller, or make a wire transfer to an account designated by Seller, in the
amount of the Closing Purchase Price in immediately available funds;
               (ii) duly executed counterparts of those documents referred to in
Sections 2.07(c)(i), (ii), (iii), (iv), (v), (vi), (vii), (xi) and (xii) and the
documents referred to in Section 2.07(xiii);

17



--------------------------------------------------------------------------------



 



               (iii) the certificate referred to in Section 9.03(c); and
               (iv) such other documents and instruments as shall be required to
consummate the transaction contemplated hereunder.
     2.08. Post-Closing Purchase Price Adjustment.
          (a) General. As an adjustment to the Purchase Price, Seller shall pay
Buyer the amount, if any, by which Reference Net Asset Value exceeds the Closing
Net Asset Value.
          (b) Definitions. The following terms, as used herein, have the
following meanings:
          “Closing Balance Sheet” means a balance sheet for the Business,
prepared in a manner consistent with the audited financial statements referenced
in Section 5.06 and in accordance with GAAP (except as otherwise stated therein
and except for the omission of other financial statements and footnotes),
excluding Excluded Assets and Excluded Liabilities, as of the close of business
on the day immediately preceding the Closing Date. The Closing Balance Sheet
will present fairly, in all material respects, the financial condition of the
Business as of such date, and will be prepared from the books and records of the
Seller on a basis consistent with the method by which the Reference Statement
was prepared. The Closing Balance Sheet will contain those line items set forth
on Schedule 2.08(b).
          “Closing Net Asset Value” means that dollar amount as is equal to the
dollar amount of the Purchased Assets (and excluding Excluded Assets), as
reflected on the Closing Balance Sheet, less the dollar amount of the Assumed
Liabilities (and excluding Excluded Liabilities), as reflected on the Closing
Balance Sheet.
          “Reference Net Asset Value” means $0.
          (c) Preparation of Closing Balance Sheet. As promptly as practicable
after the Closing Date, but not later than seventy-one (71) days after the
Closing Date, Seller will provide to the Buyer the Closing Balance Sheet and the
calculation of Closing Net Asset Value.
          (d) Disagreement by Buyer. If Buyer disagrees with Seller’s
calculation of Closing Net Asset Value, Buyer may, within thirty (30) days after
receipt of the documents referred to in Section 2.08(c), deliver a notice to
Seller disagreeing with such calculation, a reasonably detailed explanation of
the reasons for such disagreement and setting forth Buyer’s calculation of the
Closing Balance Sheet and Closing Net Asset Value. Any such notice of
disagreement shall specify those items or amounts as to which Buyer disagrees
and Buyer shall be deemed to have agreed with all other items and amounts
contained in the Closing Balance Sheet.
          (e) Dispute Resolution. If a notice of disagreement shall have been
delivered by Buyer pursuant to Section 2.08(d), the Parties shall, during the
thirty (30) days following said delivery, use their best efforts to reach
agreement on the disputed items or amounts in order to determine the Closing Net
Asset Value. If, during such period, the Parties are unable to reach agreement,
they shall promptly thereafter cause the Accounting Referee promptly to review
this

18



--------------------------------------------------------------------------------



 



Agreement and the disputed items or amounts for the purpose of calculating
Closing Net Asset Value. In making such calculation, the Accounting Referee
shall consider only those items or amounts in the Closing Balance Sheet as to
which Buyer has disagreed. The Accounting Referee shall deliver to Seller and
Buyer, as promptly as practicable, a report setting forth such calculation. Such
report shall be final and binding upon the Parties hereto. The cost of such
review and report shall be borne (i) by Buyer if Seller’s calculation of Closing
Net Asset Value is closer to the final calculation of Closing Net Asset Value
determined by the Accounting Referee than Buyer’s calculation thereof, (ii) by
Seller if the reverse is true and (iii) otherwise equally by Buyer and Seller.
          (f) Cooperation. The Parties hereto agree that they will, cooperate
and assist in the preparation of the Closing Balance Sheet and the calculation
of Closing Net Asset Value.
          (g) Time of Payment. Any payment pursuant to this Section 2.08 shall
be made at a mutually convenient time and place (i) within thirty (30) days
after delivery by Seller of the documents referred to in Section 2.08(c) if no
notice of disagreement with respect to Closing Net Asset Value is delivered by
Buyer within the thirty (30) day period described above in Section 2.08(d) or
(ii) if a notice of disagreement with respect to Closing Net Asset Value is so
delivered then within ten (10) days after the earlier of (A) agreement between
the parties pursuant to Section 2.08(e) with respect to Closing Net Asset Value
and (B) delivery of the calculation of Closing Net Asset Value by the Accounting
Referee pursuant to Section 2.08(e).
          (h) Method of Payment. Any payments pursuant to this Section 2.08
shall be made by delivery by Seller, or Buyer, as the case may be, of a
certified or official bank check payable in funds to Buyer or Seller, as the
case may be, or by causing such payments to be credited to such account of
Seller or Buyer as may be designated by Seller or Buyer. The amount of any
payment to be made pursuant to this Section 2.08 shall bear interest from and
including the Closing Date to but excluding the date of payment at a rate per
annum equal to the rate publicly announced from time to time by Citibank N.A. as
its base or prime rate in New York City in effect from time to time during the
period from the Closing Date to the date of payment. Such interest shall be
payable at the same time as the payment to which it relates and shall be
calculated daily on the basis of a year of 365 days and the actual number of
days for which due.
2.09. British Telecom Adjustment.
          (a) Determination of British Telecom Adjustment.
               (i) Within one hundred twenty (120) days after the first
anniversary of the Closing Date, the Buyer will deliver to Seller a certificate
(the “BT Certificate”) executed by the Buyer setting forth the First Year BT
Contract Revenue.
               (ii) If the Seller objects in good faith to any one or more
matters set forth in the BT Certificate, Seller shall deliver written notice
(the “Disputed Items Notice”) to the Buyer within thirty (30) days after receipt
by the Seller of the BT Certificate, stating that the Seller objects to any
items in the BT Certificate, specifying in reasonable detail the basis for such
objection and setting forth the Seller’s proposed modification to the BT
Certificate. Thereafter,

19



--------------------------------------------------------------------------------



 



the Buyer and Seller will attempt to resolve and finally determine and agree
upon the First Year BT Contract Revenue as promptly as practicable.
               (iii) If the Buyer and the Seller are unable to agree upon the
First Year BT Contract Revenue within thirty (30) days after delivery of the
Disputed Items Notice, they shall refer the matter to the Accounting Referee to
resolve the items set forth in the Disputed Items Notice (the “Disputed Items”).
The Accounting Referee will (i) resolve the Disputed Items and (ii) make a
determination of the First Year BT Contract Revenue using the calculations set
forth in the BT Certificate, as modified only by the Accounting Referee’s
resolution of the Disputed Items. The determination of the Accounting Referee
will be made within sixty (60) days after being selected and will be final and
binding on the Parties. The fees, costs and expenses of the Accounting Referee
will be borne by the Party whose positions generally did not prevail in such
determination, as determined by such Accounting Referee, or if the Accounting
Referee determines that neither party could be fairly found to be the prevailing
party, then such fees, costs and expenses will be borne 50% by the Buyer and 50%
by the Seller.
               (iv) If the Seller does not deliver the Disputed Item Notice to
the Buyer within thirty (30) days after receipt by the Seller of the BT
Certificate, the First Year BT Contract Revenue specified in the BT Certificate
will be conclusively presumed to be true and correct in all respects and will be
final and binding upon the parties.
               (v) At such time as the First Year BT Contract Revenue is finally
determined, the Seller shall pay the Buyer an aggregate amount equal to the
excess, if any, of the Target First Year BT Contract Revenue over the First Year
BT Contract Revenue.
          (b) Renewal of BT Contract. In the event that Seller has not finalized
a renewal of the BT Contract on or prior to the Closing Date, Buyer shall use
its reasonable best efforts, consistent with Seller’s past practices, to
negotiate and execute an amendment, modification, supplement, renewal,
extension, restatement or replacement (a “BT Amendment”) of the BT Contract on
terms that provide for the receipt of BT Revenues in the Measurement Period at
least equal to the Target First Year BT Contract Revenue; provided, however,
that in the event that Buyer uses such reasonable best efforts, and British
Telecommunications plc or one or more of its Affiliates declines to execute a BT
Amendment, Buyer shall be entitled to receive the amount provided in
Section 2.09(a)(v) in accordance with the terms hereof; and provided, further,
that in the event Buyer fails to use such reasonable best efforts, Seller shall
have no obligation to make any payment to Buyer under Section 2.09(a)(v).
          (c) Operation of Buyer under BT Contract. Following the Closing, Buyer
shall use its reasonable best efforts, consistent with Seller’s past practices,
to (a) maintain the BT Contract in full force and effect and (b) provide
services under the BT Contract in a manner that (i) is consistent with the
requirements of the BT Contract and (ii) is designed to maximize the receipt by
Buyer of revenues under the BT Contract during the BT Measurement Period. Buyer
shall not breach or fail to perform any of its material obligations under the BT
Contract.
          (d) Information. Buyer will furnish monthly and quarterly reports,
within twenty (20) days after each month and three-month period during the
Measurement Period, containing the calculation of BT Revenues for each such
monthly and three-month period.

20



--------------------------------------------------------------------------------



 



Buyer will also furnish other information relating to the Buyer’s relationship
with British Telecom and Buyer’s operations under the BT Contract, as Seller may
from time to time reasonably request.
          (e) Inspection. Buyer will permit the Seller and its advisors, on
reasonable notice and during normal business hours, and in a manner not unduly
disruptive to the operations of the Buyer, to visit and inspect any of the
properties of the Buyer, to examine its books, records and other materials
relating thereto (and to make copies thereof and take extracts therefrom) and to
discuss its affairs, finances and accounts with Buyer’s personnel, in each case
only as the same pertains to the BT Contract.
          (f) Breach. If Buyer breaches any of its material obligations under
the BT Contract during the first year thereof, the Target First Year BT Contract
Revenue shall be deemed to be reduced by the amount of recognizable revenue
Buyer does not receive as a result of such breach.
          (g) Exclusive Remedy. This Section 2.09 shall be the exclusive remedy
of Buyer for monetary damages relating to any failure by Buyer or Seller to
enter into a BT Amendment or any claim relating to a loss of revenue under the
BT Contract or the failure of Buyer to realize revenue following the Closing
under the BT Contract.
     2.10. Allocation of Purchase Price.
          (a) Schedule 2.10 sets forth the methodology for allocating the
purchase price among the Purchased Assets and the Assumed Liabilities (for
purposes of this Section 2.10, the “Purchase Price”). The Parties shall mutually
agree upon an allocation of the Purchase Price within thirty (30) days after
Closing to reflect the agreed value of the Purchased Assets and the book value
of the Assumed Liabilities as of the Closing Date (the “Allocation Statement”).
          (b) Seller and Buyer agree to report the purchase of the Purchased
Assets and the assumption of the book value of the Assumed Liabilities in a
manner entirely consistent with the Allocation Statement, and agree to act in
accordance with such Allocation Statement in the preparation of financial
statements and filing of all tax returns (including filing Form 8594 with its
Federal income tax return for the taxable year that includes the date of the
Closing) and in the course of any tax audit, tax review or tax litigation
relating thereto.
          (c) No later than (10) days prior to the filing of their respective
Forms 8594 relating to this transaction, each Party shall deliver to the other
Party a copy of its Form 8594.
     2.11. Accounts Receivable. Seller shall promptly transfer and deliver to
Buyer any cash or other property which it may receive on or after the Closing
Date in respect of the Accounts Receivable, from customers of the Business,
prior to applying any such cash or other property to accounts receivable of any
division or business of Seller.
     2.12. Transfer of IP Assets. Seller shall deliver the tangible, including
electronic, embodiments of all elements of intellectual property rights,
materials and Technology that are Seller Intellectual Property (such tangible,
including electronic, embodiments collectively, the “Intellectual Property
Assets”) through the transfer of facilities, personal property contained

21



--------------------------------------------------------------------------------



 



therein, and Transferred Employees prior to or at Closing. Without limiting the
generality of the foregoing, with respect to any Intellectual Property Assets
that, through inadvertence or for any other reason, are not delivered via the
transfer of facilities, personal property contained therein, and Transferred
Employees, Seller shall promptly deliver, at no charge, such assets following
the Closing to those locations reasonably designated by Buyer. If Seller
discovers Intellectual Property Assets that were required to be, but were not,
delivered to Buyer prior to or at Closing, Seller shall promptly inform Buyer of
any such error and promptly deliver, at no charge, all such Intellectual
Property Assets to those locations reasonably designated by Buyer. If Buyer
discovers that it did not receive any of the Intellectual Property Assets that
were required to be delivered, Seller shall promptly deliver, at no charge, such
Intellectual Property Assets to the locations reasonably designated by Buyer
upon receiving written notice thereof from Buyer.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as disclosed by Seller to Buyer in the disclosure schedule attached
hereto as Exhibit K (the “Disclosure Schedule”), (it being understood that the
disclosures in any section of the Disclosure Schedule shall, to the extent
reasonably apparent from the context, qualify all other sections in this
Agreement), Seller hereby represents and warrants to Buyer that each of the
statements contained in this Article III is true and correct as of the date
hereof and will be true and correct as of the Closing Date. Except for the
representations and warranties set forth in this Article III, Seller makes no
other representation or warranty (either express or implied) herein or with
respect to the transactions contemplated hereby.
     3.01. Corporate Existence and Power; Qualification. Seller is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to own,
lease and operate the properties used in, and to carry on the operation of, the
Business as now conducted. Seller is duly qualified or licensed to do business,
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of the Business makes
such qualification or licensing necessary except where a failure so to qualify
or be licensed is not reasonably likely to have a Material Adverse Effect.
     3.02. Corporate Authorization. The execution, delivery and performance by
Seller of this Agreement and the Ancillary Documents, and the consummation by
Seller of the transactions contemplated hereby and thereby are within Seller’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Seller, and no other corporate proceedings are necessary to
authorize such execution, delivery and performance. This Agreement and the
Ancillary Documents have been or will be duly executed and delivered by Seller
and each such agreement constitutes or will constitute a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
which may limit the availability of remedies (whether in a proceeding at law or
in equity).

22



--------------------------------------------------------------------------------



 



     3.03. Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement and each of the Ancillary Documents to which Seller
is or will be party require no action, consent, approval, waiver, authorization,
permit by or in respect of, or filing with, any Governmental Authority other
than those set forth on Schedule 3.03.
     3.04. Non-Contravention. Except as set forth in Schedule 3.04, the
execution, delivery and performance by Seller of this Agreement and the
Ancillary Documents do not and will not (i) contravene or conflict with the
corporate charter or bylaws of Seller, or any resolutions adopted by the board
of directors or stockholders of Seller; (ii) contravene or conflict with or
constitute a violation of any provision of any law, regulation, judgment,
injunction, order or decree binding upon or applicable to ownership of the
Purchased Assets or the operation of the Business, except in those cases where
such contravention or conflict is not reasonably likely to have a Material
Adverse Effect; (iii) assuming the receipt of the Consents set forth on
Schedule 3.07, constitute a default under or give rise to any right of
termination, amendment, cancellation or acceleration of any right or obligation
of Seller relating to the Purchased Assets or Assumed Liabilities or to a loss
of any benefit relating to the Purchased Assets or Assumed Liabilities to which
Seller is entitled under any provision of any agreement, contract or other
instrument or by which any of the Purchased Assets is or may be bound; or
(iv) result in the creation or imposition of any Lien on any Purchased Asset
other than Permitted Liens.
     3.05. Financial Statements. Seller has delivered to Buyer its unaudited (a)
statement of net assets for the Business as at December 31, 2006, and a
statement of operations for the Business for the twelve (12) month period ended
December 31, 2006, and (b) a statement of net assets for the Business as at
April 1, 2007 (the “Reference Statement,” which is attached hereto as
Schedule 3.05) (the Reference Statement and financial statements described in
clause (a) are collectively referred to herein as the “Financials”). The
Financials: (i) were prepared in accordance with the books, records and accounts
of Seller and on the same basis, and consistent with the principles utilized, by
Seller in the preparation of such accounts for inclusion in Seller’s
consolidated financial statements for such periods; and (ii) present fairly in
all material respects the financial condition and results of operations for the
Business as of and for the periods referred to in such Financials. Seller makes
no representations or warranties with respect to any projections or future
financial results of the Business.
     3.06. Absence of Certain Changes or Events. Except as set forth in Schedule
3.06, since the date of the Reference Statement:
          (a) the Purchased Assets have not been mortgaged, pledged or subjected
to any Lien other than Permitted Liens;
          (b) the Purchased Assets have not been sold, leased or transferred
other than sales of Inventory and disposal of obsolete, damaged or defective
Inventory or other Purchased Assets, in each case in the ordinary course of
business;
          (c) there has not been any payment by Seller of any bonuses, or
increase by Seller of any salaries, or other compensation to any employee,
contractor or consultant involved in the Business other than in the ordinary
course of business, consistent with past practice, or

23



--------------------------------------------------------------------------------



 




entry into any employment, severance, or similar contract or agreement with any
employee involved in the Business;
          (d) the Business has been operated in the ordinary course of business
and there has not been a material change in the relationship of the Business
with its customers and suppliers (including its marketing, selling and pricing
practices and policies);
          (e) there has not been any transaction, contract, commitment, or
obligation by Seller relating to the Purchased Assets or the Business (including
the acquisition or disposition of any assets), other than in the ordinary course
of business or as contemplated by this Agreement;
          (f) there has not been any oral or written amendment of any of the
Assigned Contracts or Licenses and Approvals or entering into of any new
contracts or agreements or Licenses and Approvals, except in the ordinary course
of business;
          (g) there has not been any waiver of any material right or claim of
Seller or cancellation of any material debt or claim held by Seller with respect
to the Business;
          (h) there has not been any loan by Seller in any material amount to
any employee of Seller involved in the Business;
          (i) there has not been any material change to any Benefit Arrangement;
          (j) there has not been any material deviation in the levels of raw
materials, supplies or other materials included in the Inventories from the
levels maintained in the ordinary course of business;
          (k) no commitments or agreements have been entered into by Seller
whether in writing or otherwise to take any of the actions set forth in this
Section 3.06; and
          (l) there has been no change, event, circumstance or development
related to the Business which has had or could be reasonably expected to have a
Material Adverse Effect.
     3.07. Consents. Schedule 3.07 sets forth a true, correct and complete list
of each Assigned Contract requiring a consent (each a “Consent”) as a result of
the execution, delivery and performance of this Agreement or any Ancillary
Document, or the consummation of the transactions contemplated hereby and
thereby. Except as set forth on Schedule 3.07, no consent, approval, waiver,
authorization, notice or filing with any Governmental Authority is required to
be made by Seller in connection with the (a) the execution and delivery of this
Agreement, (b) the consummation of the transactions contemplated hereby, (c) the
ownership by Buyer of the Purchased Assets, or (d) the conduct by Buyer of the
Business after the Closing as currently conducted by Seller.
     3.08. Purchased Assets.
          (a) Seller owns good, valid and marketable title, or a valid leasehold
interest in, all of the Purchased Assets; and, subject to obtainment of the
Consents, Seller has the complete and unrestricted power, right and authority to
transfer, sell, assign, convey and deliver

24



--------------------------------------------------------------------------------



 




the Purchased Assets to Buyer in accordance with the terms hereof. Upon Closing,
Buyer will acquire, good and marketable title or license to or a valid leasehold
interest in (as the case may be) the Purchased Assets.
          (b) The Purchased Assets, together with the Licensed Intellectual
Property and the services provided by Seller pursuant to the Transition Services
Agreement, constitute all of the assets necessary to permit Buyer to conduct the
Business immediately after the Closing without material interruption and in a
manner substantially equivalent to the manner in which the Business was being
conducted on the date of this Agreement and during the twelve (12) months
preceding such date in material compliance with all applicable laws and to
perform all Assumed Liabilities.
          (c) The tangible property included in the Purchased Assets is in good
operating condition and repair and has been reasonably maintained consistent
with standards generally followed in the industry (giving due account to the age
and length of use of same and ordinary wear and tear excepted). All of the
Purchased Assets are suitable and adequate for continued use in the manner in
which they are presently being used.
          (d) No Purchased Asset is subject to any Lien, except for Liens
disclosed on Schedule 3.08(d) (collectively, the “Permitted Liens”).
          (e) Schedule 3.08(e) sets forth a true, correct and complete list of
all of the locations where any of the Purchased Assets that are tangible
property are located.
          (f) Seller is not in violation of any zoning, building, health or
safety ordinance, regulation or requirement or other law or regulation
applicable to the Purchased Assets (including Environmental Laws), other than
any violation which could not reasonably be expected to have a Material Adverse
Effect, nor has it received any notice of violation with which it has not
complied.
     3.09. Litigation. Except as set forth in Schedule 3.09, (a) there is no
claim, action, suit, investigation, arbitration, proceeding or inquiry pending
by, against or affecting, or to the Knowledge of Seller, threatened by, against
or affecting, Seller that is related to the Business (i) that questions the
validity of this Agreement, any Ancillary Document or any action taken or to be
taken by Seller in connection with this Agreement and the Ancillary Documents,
(ii) which materially affects or which is reasonably likely to materially affect
the Business or any of the Purchased Assets or the transactions contemplated
hereby, in each case at law or in equity or before or by any federal, state,
local, foreign or other Governmental Authority; nor, to Seller’s Knowledge, is
there any valid basis for any such claim, action, suit, proceeding, inquiry or
investigation, (iii) relating to any of the products alleged to have been sold
by the Business, or (iv) challenging Seller’s rights to the Seller Intellectual
Property or alleging infringement, misappropriation or misuse of third party
intellectual property rights; and (b) Seller is not subject to any outstanding
judgment, arbitration award, order or decree relating to the Business or the
Purchased Assets.

25



--------------------------------------------------------------------------------



 



     3.10. Contracts.
          (a) Schedule 3.10(a) sets forth a complete and accurate list of each
Assigned Contract (or series of related Assigned Contracts) to which Seller and
any of Seller’s Affiliates is a party or by which any of Seller’s respective
assets or properties are bound, in each case which relate to the Business and:
               (i) is a lease or sublease under which Seller is a lessor or
lessee of any real property or equipment or other tangible property with respect
to obligations in excess of $40,000;
               (ii) relates to any Personal Property owned or leased by Seller
and used in the Business as currently operated and involves a remaining
obligation in excess of $40,000;
               (iii) relates to a distribution, reseller or similar arrangement
and involves a remaining obligation or receipt in excess of $40,000;
               (iv) relates to the purchase of goods or provision of services
and involves a remaining obligation or receipt in excess of $40,000;
               (v) relates to any fixed price consulting or service agreement or
similar arrangement and involves a remaining obligation or receipt in excess of
$40,000;
               (vi) relates to or evidences outstanding indebtedness for
borrowed money, including any note, bond, debenture or other evidence of
indebtedness issued to any Person, that has an aggregate future liability in
excess of $40,000;
               (vii) grants or evidences a Lien on any of the Purchased Assets;
               (viii) provides for any joint venture, partnership, strategic
alliance, shareholders’ contract, co-marketing, co-promotion, co-packaging,
joint development or similar arrangement;
               (ix) provides for the resolution or settlement of any actual or
threatened action, suit, claim, proceeding or other dispute and involves an
amount in controversy in excess of $100,000; and
               (x) relates to any Seller Intellectual Property or Licensed
Intellectual Property;
               (xi) requires in the aggregate payments after the date hereof by
or to Seller of more than $40,000;
               (xii) provides for the benefit of, or is entered into with, any
current or former officer, director, stockholder, employee or consultant of
Seller or, to Seller’s Knowledge, a relative of any of the foregoing;

26



--------------------------------------------------------------------------------



 



               (xiii) provides for sale of any of the assets or properties of
Seller other than in the ordinary course of business or for the grant to any
Person of any options, rights of first refusal, or preferential or similar
rights to purchase any such assets or properties;
               (xiv) is an agreement of surety, guarantee or indemnification,
other than agreements in the ordinary course of business with respect to
obligations in an aggregate amount not in excess of $40,000 and other than
indemnification provisions in agreements with customers in the ordinary course
of business;
               (xv) contains covenants of Seller or any Transferred Employee not
to compete in the Business, in any geographic area or with any Person or
covenants of any other Person not to compete with Seller or in any line of
business of Seller;
               (xvi) requires the payment to any Person of a brokerage or sales
commission or a finder’s or referral fee (other than arrangements to pay
commissions or fees to employees in the ordinary course of business); and
               (xvii) any other material Assigned Contract whether or not made
in the ordinary course of business;
          (b) Except as set forth on Schedule 3.10(b), each Assigned Contract is
a valid and binding agreement of Seller and is in full force and effect. Except
as set forth in Schedule 3.10(b): (i) the enforceability and material terms of
the Assigned Contracts will not be affected in any manner by, and no right of
termination, amendment, acceleration or cancellation of any Assigned Contract
will arise as a result of, the execution and delivery of this Agreement or any
Ancillary Document, the performance by Seller of its obligations hereunder or
the consummation of the transactions contemplated hereby; (ii) Seller is not in
default of a material provision of any Assigned Contract, nor, to Seller’s
Knowledge, does there exist any event that, with notice or lapse of time or
both, would constitute a default of material provision of any Assigned Contract
by Seller under any Assigned Contract; (iii) to the Knowledge of Seller, no
other party to any Assigned Contract is in default in any material respect under
the terms of any such Assigned Contract; and (iv) no other party to any Assigned
Contract has notified Seller in writing of its intention to cease to perform any
services required to be performed by it or withhold any payment required to be
made to it thereunder or terminate or alter the provisions thereof by reason of
the transactions contemplated herein or otherwise. Except as set forth on
Schedule 3.10(b), Seller has not waived any right under any Assigned Contract,
amended or extended any Assigned Contract or failed to renew (or received notice
of termination or failure to renew with respect to) any Assigned Contract. True,
complete and accurate copies of all of the Assigned Contracts have been provided
to the Buyer by Seller.
          (c) Except as set forth in Schedule 3.10(c), to Seller’s Knowledge:
(i) none of Seller’s or its Affiliates’ employees or independent contractors
engaged in the Business is a party to any oral or written contract or agreement
prohibiting it or them from freely competing or engaging in the Business except
for any such agreements between Seller and such Persons; (ii) no employee of
Seller or its Affiliates employed in the Business is a party to any outstanding
contract, obligation or commitment with any prior employer; (iii) no employee of
Seller or its Affiliates employed in the Business is a party to an employment or
consulting agreement with

27



--------------------------------------------------------------------------------



 




Seller that imposes an obligation on Buyer or its Affiliates to assume or adopt
such employment or consulting agreement; and (iv) no employee of Seller or its
Affiliates employed in the Business is in default under any contract, obligation
or commitment with any of his or her former employers, in all cases, the effect
of which default has or may have a Material Adverse Effect, and there is no
state of facts that upon notice or lapse of time or both would constitute such a
default.
     3.11. Compliance with Laws. Seller is not and has not been in violation in
any material respect of, and to Seller’s Knowledge is not under investigation
with respect to, and has not been threatened to be charged with or given notice
of any violation of, any law, rule, ordinance or regulation, or judgment, order
or decree entered by any Governmental Authority, applicable to the Purchased
Assets or the operation of the Business.
     3.12. Seller’s Proprietary Rights.
          (a) Schedules 2.01(g) and 2.01(h) together with Schedules A and C of
the Intellectual Property License Agreement contain a true and complete list of
all patents, patent applications, registered trademarks, trademark applications,
registered Copyrights, copyright applications and domain names owned by Seller
and used exclusively in the Business. Except as set forth on Schedules 2.01(g)
and 2.01(h), to Seller’s Knowledge, all of the foregoing are and remain valid
and subsisting, with all fees, payments and filings due as of the Closing duly
made. All of the foregoing are, to Seller’s Knowledge, enforceable in all
material respects. Seller has not received written notice (and otherwise has no
knowledge) that any interference, opposition, reissue, reexamination, or other
similar proceeding is pending before any Governmental Authority in which the
ownership of any such intellectual property right by the Company, or the scope,
validity, or enforceability of any such intellectual property right, is being or
has been contested or challenged.
          (b) Schedule 3.12(b) contains a list of all of Seller’s computer
software programs, products and services which are material to the normal course
operation of the Business, other than (i) so called “off-the-shelf” shrink-wrap
computer software programs, or (ii) any third party software that is generally
available to the public and does not cost, under standard terms, more than
$10,000 (the “Software Programs”).
          (c) Schedule 3.12(c) sets forth a true and complete list of material
license agreements between Seller and third parties with respect to (i) Seller’s
use or other exploitation of the Seller Intellectual Property and the Licensed
Intellectual Property, other than with respect to so called “off-the-shelf”
shrink-wrap computer software programs, and (ii) the use or other exploitation
by such third parties of the Seller Intellectual Property and the Licensed
Intellectual Property (“Business Licenses”). Seller has paid all license or
royalty fees required to be paid by Seller pursuant to the terms of such
Business Licenses. Such licenses are valid and in full force and effect and
neither Seller, nor, to Seller’s Knowledge, any other party thereto, is in
default or breach thereunder, except where the default or breach would not
reasonably be expected to result in a Material Adverse Effect. The execution,
delivery, and performance of this Agreement, and the consummation of the
transactions contemplated hereby, will not breach, violate, or conflict with any
license included in the Purchased Assets, and will not cause the forfeiture or

28



--------------------------------------------------------------------------------



 




termination or acceleration of payments due thereunder or give rise to a right
of forfeiture or termination of any such license or acceleration of payments due
thereunder.
          (d) The Seller has taken reasonable steps in accordance with normal
industry practice to protect the confidentiality of the trade secrets and other
confidential information and intellectual property rights used in connection
with the operation of the Business. Without limiting the generality of the
foregoing, in the normal course of its business practice, Seller obtains
confidentiality and invention assignment agreements from its employees and
independent contractors involved in the creation or development of Seller
Intellectual Property.
          (e) Except as set forth on Schedule 3.12(e), Seller owns, or has the
right to use, all Seller Intellectual Property and Licensed Intellectual
Property, free and clear of any Liens, and, at Closing will assign and transfer,
or license in accordance with the terms of the Intellectual Property License
Agreement, as the case may be, to Buyer to the full extent of such ownership or
use interest, all Seller Intellectual Property and Licensed Intellectual
Property (collectively, “Transferred IP Assets”); provided, however, that
notwithstanding the foregoing, Seller makes no representation pursuant to this
Section 3.12(e) as to whether or not there exists any third party patent or
trademark rights, of which Seller is unaware, which would restrict Buyer’s right
to use any Seller Intellectual Property or Licensed Intellectual Property after
the Closing. Upon Closing, except as expressly set forth in Schedule 3.12(e) or
where recordation of an assignment is required by local laws, each Transferred
IP Asset will be owned by Buyer or will be immediately available for use in the
Business by Buyer on terms and conditions substantially identical to those under
which Seller presently uses such Transferred IP Assets in the Business without
any affirmative act by Buyer or any other Person. Such ownership is (and upon
the Closing, will be) free and clear of, and without liability under, all Liens.
          (f) No proceedings have been instituted or are pending against Seller
or, to the Seller’s Knowledge, threatened, which challenge the rights of Seller
with respect to the Seller Intellectual Property or Licensed Intellectual
Property.
          (g) To Seller’s Knowledge, neither the operation of the Business as
currently conducted, nor Seller’s use, exploitation, or disposal of any products
or services of the Business, infringes or violates the Copyright or trade secret
rights of any third party. To Seller’s Knowledge, neither the operation of the
Business as currently conducted, nor Seller’s use, exploitation, or disposal of
any products or services of the Business, infringes or violates the patent or
trademark rights of any third party. Except as set forth on Schedule 3.12(g),
Seller has not received any oral or written notice alleging that Seller’s
manufacture, sale, use or other exploitation of any products or services of the
Business, or the operation of the Business violates any intellectual property
right of any third party.
          (h) None of the Seller Intellectual Property or Licensed Intellectual
Property is subject to any outstanding order, judgment, stipulation or other
decision affecting the rights of Seller with respect thereto. To the Seller’s
Knowledge, except as set forth on Schedule 3.12(h), there are (and upon Closing,
will be) no royalties, fees or other payments payable by Buyer to any Person for
Buyer’s manufacture, sale, use or other exploitation of any products or services
of the Business.

29



--------------------------------------------------------------------------------



 



          (i) Seller has not granted any party any exclusive rights in or to any
Seller Intellectual Property or Licensed Intellectual Property.
          (j) Except as set forth on Schedule 3.12(j), to the Seller’s
Knowledge, there is no unauthorized use or infringement of any Seller
Intellectual Property by any third party, including by any employee or former
employee of Seller.
          (k) Except as set forth in Schedule 3.12(k), to Seller’s knowledge, no
portion of the source or object code comprising any software owned by the Seller
and constituting part of the Purchased Assets (i) is contained in the source or
object code of any of the Excluded Assets, or (ii) is distributed by Seller and
is derivative of any source code developed by a third party which requires, as a
condition of distribution, that the Seller disclose any portion of its own
proprietary source code.
     3.13. Employees; Employee Benefits.
          (a) Seller has furnished to Buyer a true and complete list (the
“Employee List”) of the names, titles, annualized salary and other compensation
of all employees, consultants and independent contractors of Seller or Seller’s
Affiliates engaged in the Business (listing separately base compensation,
long-term or other incentive compensation and bonuses) and indicated which of
such individuals were, as of the date set forth therein, on disability leave,
authorized leave of absence, military service, or any other type of leave of
absence, authorized or otherwise. With respect to the Business, Seller has
complied in all material respects with all pertinent applicable laws relating to
the employment of labor prior to the Closing, including, but not limited to, the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et
seq. (“WARN Act”), the Directive, ERISA, continuation coverage requirements with
respect to group health plans as required by Code Section 4980B or ERISA
Sections 601 through 608 (“COBRA”), and related applicable state laws, the
applicable requirements of the Health Insurance Portability and Accountability
Act of 1996, and, to Seller’s Knowledge, any applicable federal, state, local,
foreign or other laws relating to wages, hours, collective bargaining,
unemployment insurance, leaves of absence, workers’ compensation, military
service, immigration control, the payment and withholding of employment Taxes,
and equal employment opportunity. With respect to the Business, Seller has, or
is obligated by, no employment contracts, either written or oral, with any
Person, except as set forth on the Employee List, true and complete copies of
which have been provided to Buyer.
          (b) Except as set forth on Schedule 3.13(b), neither Seller nor any
Affiliates of Seller engaged in the Business are party to any collective
bargaining agreement or any other agreement with any labor organization
applicable to the employees of the Business, and neither Seller nor any
Affiliates of Seller engaged in the Business have a duty to bargain with any
labor organization with respect to any such employees. There are no unfair labor
practice complaints pending, or to Seller’s Knowledge threatened, against Seller
and related to the Business before the National Labor Relations Board or any
other Governmental Authority, and no demands for recognition, whether by way of
petition filed with the National Labor Relations Board or otherwise, and to
Seller’s Knowledge, no other effort of or request or demand from a labor
organization for representative status with respect to any employee of Seller or
any Affiliates of Seller engaged in the Business.

30



--------------------------------------------------------------------------------



 



          (c) Schedule 3.13(c) sets forth a true, correct and complete list of
each Employee Plan and each Benefit Arrangement, copies or descriptions of all
of which have previously been furnished to Buyer.
          (d) Each Employee Plan and Benefit Arrangement has been administered
and enforced in accordance with its terms and applicable legal requirements in
all material respects. As of the date hereof, there is no litigation or claim
pending, or to the knowledge of the Seller, threatened, relating to any Employee
Plan or Benefit Arrangement, other than routine benefit claims.
          (e) EU Employees. For the purposes of this Agreement, the term “EU
Employees” means all employees listed by name and country of employment in
Schedule 3.13(e). Except as set forth on Schedule 3.13(e),
               (i) The EU Employees are all employed by Affiliates of Seller and
are engaged in the Business and are the only employees engaged in the Business.
               (ii) A full copy of the standard terms and conditions of
employment of the EU Employees (including without limitation any staff handbook)
and a copy of the current terms and conditions of employment of each EU Employee
employed on terms other than the standard terms have been made available to the
Buyer.
               (iii) Neither Seller nor any Affiliate of Seller engaged in the
Business have in existence nor is Seller or any Affiliate of Seller engaged in
the Business proposing to introduce any share incentive, share option, profit
sharing, commission, bonus or other incentive scheme for any of the EU
Employees.
               (iv) There is no contractual or other obligation including
without limitation any established practice to increase in any material respect
any remuneration payable to the EU Employees nor has Seller made any provision
to increase the aggregate annual remuneration payable by more than five percent
(5%).
               (v) There is not in existence any service agreement with any of
the EU Employees which cannot be terminated by three (3) months’ notice or less
without giving rise to any claim for damages or compensation other than a
statutory redundancy payment or statutory compensation for unfair dismissal.
               (vi) Neither Seller nor any Affiliate of Seller engaged in the
Business has made or agreed to make any payment or provided or agreed to provide
any benefit to any of the EU Employees in connection with the actual or proposed
termination or suspension of employment or variation of any service agreement of
any of the EU Employees or former employees, including without limitation any
redundancy payment other than a statutory redundancy payment , and the
consummation of the transactions contemplated by this Agreement shall not
entitle any of the EU Employees to terminate his or her employment and trigger
any contractual entitlement to liquidated damages.
               (vii) There is no written agreement or arrangement between the
Seller or any Affiliate of the Seller and any of the EU Employees engaged in the
Business with respect

31



--------------------------------------------------------------------------------



 



to his or her employment, his or her ceasing to be employed, his or her
retirement, the payment of any monies or granting of any benefit which is not
included in the terms of his or her employment supplied to Buyer. Neither Seller
nor any Affiliate of the Seller has provided or agreed to provide any gratuitous
benefits to an EU Employee or to any of their dependants, having a value in the
aggregate exceeding $10,000.
               (viii) Seller has maintained current, adequate and suitable
records regarding the service of each of the EU Employees (including, without
limitation, details of terms of employment, payments of statutory sick pay,
statutory maternity pay, disciplinary and grievance matters, health and safety
matters, income tax and social security contributions and termination of
employment.
               (ix) None of the EU Employees has given or received written
notice of termination of employment and no other Person has been offered
employment as an employee of Seller or any Affiliate of Seller with respect to
the Business.
               (x) None of the EU Employees is the subject of a material
disciplinary action or investigation nor is any EU Employee engaged in any
grievance procedure.
               (xi) No EU Employee currently absent from work has notified the
Seller that such EU Employee expects to be absent from work for a continuous
period in excess of one (1) month or an aggregate period of three (3) months or
more. None of the EU Employees is receiving or is due to receive payments under
any disability or permanent health or insurance scheme and there are no claims
pending or, to the Seller’s Knowledge, threatened in respect of any accident,
injury, disability or ill-health.
               (xii) No EU Employee is currently on maternity leave, secondment,
absent on the grounds of disability (other than short term sickness) or other
statutory leave.
               (xiii) There are no amounts accrued or owing to any of the EU
Employees other than one (1) month’s accrued remuneration or for reimbursement
of business expenses.
               (xiv) Seller has complied in all material respects with all
obligations imposed on it by, and all orders and awards made under, all
statutes, regulations, codes of conduct and practice, collective agreements,
customs and practices relevant between it and the EU Employees or any trade
union or the terms of employment of the EU Employees.
               (xv) None of the EU Employees is engaged in any material
industrial dispute, nor, to Seller’s knowledge, are any such industrial disputes
threatened.
               (xvi) Seller complies in all material respects and has at all
times during the past three years complied in all material respects with any
equal treatment or other anti-discrimination requirements relevant to the
provision of retirement or death benefits in respect of the EU Employees.

32



--------------------------------------------------------------------------------



 



               (xvii) The Employee Plans and Benefit Arrangements are the only
material arrangements to which Seller has or could have any liability for the
purpose of providing benefits on retirement or death in respect of the EU
Employees.
     3.14. Finders’ Fees. Except as set forth in Schedule 3.14, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of Seller that might be entitled to any fee
or commission upon consummation of the transactions contemplated by this
Agreement or any Ancillary Document.
     3.15. Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.15 hereto, Seller has not incurred any liability related to the Business
(whether accrued, absolute, contingent or unliquidated, or whether due or to
become due), that is required to be reflected on a balance sheet prepared in
accordance with GAAP, other than (a) liabilities set forth on or disclosed in
the Reference Statement, (b) liabilities for trade or Business obligations
incurred since the date of the Reference Statement in connection with the
purchase of goods or services in the ordinary course of business and consistent
with past practice, (c) obligations to perform the executory portions under the
Assigned Contracts and (d) liabilities that are not reasonably likely to have a
Material Adverse Effect.
     3.16. Affiliate Transactions. Except as identified on Schedule 3.16, no
officer, director, or Affiliate of Seller is a party to any material agreement,
contract, commitment or transaction related to the Business or has any interest
in any material property used in the Business or has any claim or cause of
action directly related to or against the Business.
     3.17. Accounts Receivable. Schedule 2.01(j) sets forth a true, correct and
complete list of each Account Receivable existing as of April 1, 2007. Except as
set forth on Schedule 3.17, all of the Accounts Receivable are reflected
properly on Seller’s Books and Records, are valid obligations of each party
thereto subject to no setoffs or counterclaims, constitute bona fide Accounts
Receivable resulting from the sale of goods and services in the ordinary course
of business, and, in the aggregate and subject to reserves reflected in the
Reference Statement, are timely and fully collectible in the ordinary course of
business consistent, where applicable, with past practice. Seller has not
received any written notice of, nor to Seller’s Knowledge, is there any contest,
claim, defense or right of set-off related to any Accounts Receivable other than
returns in the ordinary course of business.
     3.18. Inventory. The Inventory is in good and merchantable condition, is
suitable and usable for the purposes for which it is intended and is in a
condition such that it can be sold as new in the ordinary course of business.
The Inventory is reflected on Seller’s Books and Records consistent with GAAP
and Seller’s past practices and is not subject to any counterclaim, or a claim
for a charge back, deduction, credit, set-off or other offset, other than as
reflected by appropriate Inventory reserves for excess and obsolete inventory on
the Reference Statement.
     3.19. Taxes. With respect to any Taxes, the nonpayment of which (A) would
result in a Lien on any Purchased Asset, (B) would otherwise adversely affect
the operation of the Business, or (C) would result in Buyer becoming liable
therefor:

33



--------------------------------------------------------------------------------



 



          (a) Seller and its Affiliates have timely filed all Tax Returns
relating to the Business or any Purchased Asset, and such Tax Returns are true,
complete and correct in all material respects.
          (b) Seller and its Affiliates have timely paid all Taxes required to
be paid with respect to the Business or any Purchased Asset, whether or not
shown due on a Tax Return.
          (c) Seller and its Affiliates have withheld and paid over all material
Taxes required to have been withheld and paid over, and complied with all
material information reporting and backup withholding requirements, including
maintenance of required records with respect thereto, in connection with amounts
paid or owing to any employee, creditor, independent contractor or other third
party.
               (i) There is no claim, audit, action, suit, proceeding or
investigation now pending or threatened in writing, or, to Seller’s Knowledge,
orally, against or with respect to Seller or any of its Affiliates in respect of
any Taxes, nor, to Seller’s Knowledge, is there a basis for any actions or
proceedings. No waiver or extension of any statute of limitations is in effect
with respect to Taxes or Tax Returns of Seller or any of its Affiliates.
     3.20. Labor Matters. Seller has complied in all material respects with all
applicable federal, state and foreign laws relating to the employment of labor
in the Business including the provisions thereof relating to wages, hours,
collective bargaining and the payment of social security and taxes and is not
liable for any arrears of wages or any tax or any penalty for failure to comply
with any of the foregoing. There is no labor strike, dispute, slowdown, or
stoppage actually pending or threatened against or affecting the Business. No
representation question exists respecting the employees of Seller engaged in the
Business and there is no strike, work stoppage or other labor difficulty
involving the employees of Seller engaged in the Business, and no collective
bargaining agreement with employees of Seller engaged in the Business is in
effect or is currently being negotiated. Seller is not aware of any ongoing
efforts to organize (or seek union representation for) the workforce engaged in
the Business, or any subset thereof. For purposes of clarity, the Parties
acknowledge that the term “collective bargaining agreement” does not include
shop agreements with the German works council.
     3.21. Insurance. Seller has maintained a commercially reasonable program of
insurance (which may include self-insurance) with respect to the Purchased
Assets, the Business and the Transferred Employees, in amounts and against risks
usually insured against by Persons operating businesses similar to the Business.
Schedule 3.21 sets forth a true, correct and complete list of all current
insurance policies, fidelity and surety bonds and fiduciary liability policies
covering the Purchased Assets, the Business or the Transferred Employees (the
“Insurance Policies”). Except as set forth on Schedule 3.21, there is no claim
pending under any of such Insurance Policies as to which coverage has been
questioned or denied. All premiums due under all Insurance Policies have been
paid and Seller is in compliance with the terms and conditions of all such
Insurance Policies, in all material respects. All Insurance Policies are in full
force and effect. To Seller’s Knowledge, there is no threatened termination of,
premium increase (other than general premium increases in the ordinary course of
business) with respect to, or uncompleted requirements under, any Insurance
Policy. No premiums are or will be

34



--------------------------------------------------------------------------------



 



payable by Buyer under the Insurance Policies after the Closing in respect of
insurance provided for periods prior to the Closing Date.
     3.22. Licenses and Approvals. Seller has provided Buyer with true and
complete copies of all Licenses and Approvals. All of the Licenses and Approvals
are in full force and effect and Seller is not in material violation with
respect to any of them. No proceedings are pending nor, to Seller’s Knowledge,
threatened by any applicable authority to revoke or limit the scope of any of
the Licenses and Approvals. There are no other licenses or approvals necessary
for the conduct of the Business as it is currently being conducted, except such
licenses and approvals the failure to obtain which is not, individually or in
the aggregate, reasonably likely to have a Material Adverse Effect. Except as
described in Schedule 3.22, none of the Licenses and Approvals would be rendered
ineffective or be required to be reissued as a result of the consummation of the
transactions contemplated hereby.
     3.23. Environmental.
          (a) Except as set forth in Schedule 3.23 with respect to the Business,
Seller has not received any written notice, letter, citation, order, warning,
complaint, inquiry, information request, demand or suit concerning (A) any
violation of any Environmental Law, (B) any Release of the Hazardous Materials
at or from Seller’s Premises or any real property subject to the Real Property
Leases, (C) any Release of Hazardous Materials at or from any property where
Seller’s wastes or other materials have been or are alleged to have been sent
for treatment, storage, recycling or disposal, or (D) Seller’s potential
liability, in whole or in part, for the costs of cleaning up, remediating,
removing or responding to a Release of Hazardous Materials.
          (b) Seller is in material compliance with all Environmental Laws with
respect to any operations conducted by Seller in connection with the Business;
(ii) Seller is not subject to any Environmental Liabilities with respect to the
Business; and (iii) Seller has obtained all Licenses and Approvals required by
Environmental Laws for the operation of the Business and Seller is in material
compliance with all such Licenses and Approvals. All such Licenses and Approvals
are in full force and effect and each such License and Approval will remain in
full force and effect after the execution, delivery and performance of this
Agreement.
     3.24. Customers and Suppliers. Schedule 3.24 sets forth a true, correct and
complete list, by dollar volume paid for the twelve-month period ended
December 31, 2006, of the ten (10) largest customers of the Business
(collectively, the “Major Customers”) and the twenty (20) largest suppliers of
the Business (collectively, the “Major Suppliers”). Except as set forth on
Schedule 3.24, (i) none of the Major Customers or the Major Suppliers within the
last twelve (12) months has threatened in writing to cancel, or otherwise
terminate, the relationship of such Major Customer or Major Supplier with
Seller; and (ii) none of the Major Customers or the Major Suppliers during the
last twelve (12) months has decreased materially or to Seller’s Knowledge,
threatened to decrease or limit materially its purchases from, or sales to,
Seller.
     3.25. Trade Compliance. The Business does not sell or solicit, directly or
indirectly, any products to any entity or enterprise located in those countries
which are identified in Part 746 (Embargoes and Other Special Controls) of the
U.S. Export Administration Regulations, in the Sanctions Program of the U.S.
Department of Commerce, by the U.S. Foreign Assets Control

35



--------------------------------------------------------------------------------



 



Regulations, or on the U.S. Department of State Defense Trade Controls Embargo
Reference Chart. Except as set forth in Schedule 3.25, none of the Business
products are controlled under or subject to the International Traffic in Arms
Regulations. Without limiting Section 3.11, the Business has at all times within
the past two (2) years been, and is currently, in material compliance with all
U.S. and foreign customs and import laws and regulations, and has paid all fees,
duties, levies and other amounts required to be paid pursuant thereto.
     3.26. Products. Each of the products related to the Business produced,
developed or sold by the Seller is, and at all times up to and including the
sale thereof by the Seller has been (a) in compliance in all material respects
with all applicable federal, state, and local laws and regulations and the laws
and regulations of the European Union and its member states and (b) conforms in
all material respects to any promises or affirmations of fact made on the
container or label for such product or in connection with its sale, subject to
returns, repairs, defects and allowances consistent with past practice. To the
Seller’s Knowledge there is no defect materially adverse to the functionality of
any of such products and each of such products contains adequate warnings,
presented in a reasonably prominent manner, in material compliance with
applicable laws, rules and regulations and current industry practice with
respect to its contents and use.
     3.27. Product Liabilities. Seller has not had nor does Seller have any
material liability (and, to Seller’s Knowledge, there is no reasonable basis for
any present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it giving rise to any material liability)
arising out of any injury to individuals or property as a result of the
ownership, possession or use of any of the products related to the Business
manufactured, sold or delivered by Seller.
     3.28. Books and Records. All of the Books and Records are true, correct and
complete in all material respects and have been made available to Buyer. All of
the Books and Records have been prepared and maintained in accordance with good
business practices and in compliance with all applicable laws. All books,
accounts and records required by law to be maintained in connection with the
Business are in the possession of Seller and have at all times been fully,
properly and accurately maintained in all material respects.
     3.29. Competition/Antitrust Law.
          (a) Seller has not during the one (1) year period prior to the date of
this Agreement, been the subject of any proceedings by the European Commission
or the United Kingdom competition authorities (the Office of Fair Trading or the
Competition Commission) in connection with any actual or alleged infringement of
the applicable EC or United Kingdom competition/antitrust law provisions in
respect of the Purchased Assets.
          (b) Seller has not during the one (1) year period prior to the date of
this Agreement, been engaged in any horizontal agreement or arrangement (that is
any agreement between competitors) in respect of the Purchased Assets which
would amount to an infringement of the applicable EC or United Kingdom
competition/antitrust law provisions.

36



--------------------------------------------------------------------------------



 



          (c) To the Seller’s Knowledge, during the one year period prior to the
date of this Agreement, Seller has not been engaged in any vertical agreement or
arrangement (that is any agreement between non-competitors) in respect of the
Purchased Assets providing for any territorial restriction which would amount to
an infringement of the applicable EC or United Kingdom competition/antitrust law
provisions.
     3.30. Compliance.
          (a) To the best of Seller’s Knowledge the Business is currently not
the subject of any investigation (whether informal or formal) by any applicable
data protection authority and Seller is not aware of any circumstances which may
give rise to any such complaint or investigation.
          (b) To the Seller’s Knowledge (i) there are no outstanding claims for
compensation for inaccuracy, loss or unauthorized disclosure of Personal Data
with respect to the Business, nor (ii) has the Business lost or made any
unauthorized disclosure of any such data.
          (c) Seller has obtained all material licenses, consents, approvals and
permissions necessary for the use of Personal Data by the Business for purposes
of carrying out the Business prior to the Closing.
          (d) To the Seller’s Knowledge, Seller has complied in all material
respects with the requirements of the applicable data protection legislation
with respect to the Business.
     3.31. No Fraudulent Intent. Neither the execution and delivery of this
Agreement nor the performance of any actions required hereunder or described
herein is being consummated by Seller with or as a result of any actual intent
to defraud any entity to which Seller is now or will hereafter become indebted.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
     Except as disclosed by Buyer to Seller in the Disclosure Schedule, Buyer
hereby represents and warrants to Seller that each of the statements contained
in this Article IV is true and correct as of the date hereof and will be true
and correct as of the Closing Date.
     4.01. Corporate Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania.
     4.02. Corporate Authorization. The execution, delivery and performance by
Buyer of this Agreement and the Ancillary Documents and the consummation by
Buyer of the transactions contemplated hereby and thereby are within the
corporate powers of Buyer and have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement and the Ancillary
Documents to which Buyer is a party have been or will be duly executed and
delivered by Buyer and each such agreement constitutes or will constitute a
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law

37



--------------------------------------------------------------------------------



 



affecting the enforceability of creditors’ rights generally and to the effect of
general principles of equity which may limit the availability of remedies
(whether in a proceeding at law or in equity).
     4.03. Governmental Authorization. The execution, delivery and performance
by Buyer of this Agreement and each of the Ancillary Documents to which Buyer is
or will be a party require no action by or in respect of, or filing with, any
Governmental Authority other than those set forth on Schedule 4.03.
     4.04. Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and each of the Ancillary Documents do not and will not
(i) contravene or conflict with the corporate charter or bylaws of Buyer,
(ii) contravene or conflict with, or constitute a violation of, any provision of
any law, regulation, judgment, injunction, order or decree binding upon Buyer or
(iii) require the consent or approval of any other party.
     4.05. Finders’ Fees. Except as set forth on Schedule 4.05, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of Buyer who might be entitled to any fee
or commission upon consummation of the transactions contemplated by this
Agreement or any Ancillary Document.
     4.06. Litigation. There is no action, suit, investigation or proceeding
pending against, or to the knowledge of Buyer threatened against or affecting,
Buyer before any court or arbitrator or any governmental body, agency or
official which in any matter challenges or seeks to prevent enjoin, alter or
materially delay the transactions contemplated hereby.
     4.07. Financial Ability. Buyer has the financial capability to consummate
the transactions contemplated by this Agreement and Buyer understands that under
the terms of this Agreement its obligations hereunder are not in any way
contingent or otherwise subject to (a) Buyer’s consummation of any financing
arrangements or Buyer’s obtaining any financing or (b) the availability of any
financing to Buyer.
     4.08. No Other Representations or Warranties of Seller. Buyer acknowledges
that none of the Seller or any of its directors, officers, Affiliates, members,
employees, consultants, agents, counsel or advisors makes or has made any
representation or warranty to the Buyer or its Affiliates, except for the
representations and warranties of Seller expressly set forth in Article III. In
particular, and without limiting the generality of the foregoing, Buyer
acknowledges that no representation or warranty is made with respect to any
financial projections delivered to Buyer or in any management presentation and
accompanying materials.
ARTICLE V
COVENANTS OF SELLER
     Seller agrees that:
     5.01. Conduct of the Business. From the date hereof until the Closing Date,
Seller shall conduct the operation of the Business in the ordinary course
consistent with past practice and use its commercially reasonable efforts to
preserve intact the business organization and relationships with third parties
relating to the Business and to keep available the services of its employees or

38



--------------------------------------------------------------------------------



 



independent contractors, except those Persons who voluntarily resign in the
normal course of business or as otherwise agreed to in writing by Buyer. Without
limiting the generality of the foregoing, from the date hereof until the Closing
Date, except as set forth in Schedule 5.01, without the prior written consent of
Buyer, Seller shall not:
          (a) Take action to accelerate the payment of any account receivable of
the Business so as to cause such account receivable to be paid prior to the date
the applicable accounts receivable debtor has generally caused equivalent
accounts receivable to be paid in the ordinary cause of the Business for periods
prior to the date hereof;
          (b) delay payment of any account payable of the Business beyond the
date Seller has generally caused equivalent accounts payable to be paid in the
ordinary cause of the Business for periods prior to the date hereof;
          (c) conduct the Business other than in the ordinary course of
business;
          (d) make any sale, transfer, lease or other disposition of any
Purchased Assets having an aggregate value exceeding $50,000 or mortgage, pledge
or otherwise create a security interest in any of the Purchased Assets other
than Permitted Liens and other than in the ordinary course of business;
          (e) increase the cash compensation of any Transferred Employee in any
material respect other than (i) as required by any agreement or employee benefit
plan in effect as of the date hereof, (ii) as required by any applicable law,
regulation, judgment, injunction, order or decree or (iii) in connection with
regularly scheduled salary increases consistent with past practice;
          (f) cease the sale and distribution of any products related to the
Business other than in the ordinary course of business;
          (g) fail to maintain the books, accounts and records of the Business
on a basis consistent with past practice;
          (h) create, incur or assume any indebtedness (except for accounts
payable in the ordinary course of business) in excess of $50,000 in the
aggregate for money borrowed in connection with the Business or secured by any
Purchased Assets;
          (i) modify or change in any material respect any Assigned Contract
except (i) renewals of Contracts on substantially similar or better terms and
conditions, (ii) any Assigned Contract relating exclusively to Excluded Assets
or Excluded Liabilities, (iii) as required by any agreement or benefit plan in
effect as of the date hereof, (iv) as required by any applicable law,
regulation, judgment, injunction, order or decree or (v) in the ordinary course
of business consistent with past practice;
          (j) take any action that would cause any of the representations and
warranties made by Seller in this Agreement not to remain true and correct in
all material respects;

39



--------------------------------------------------------------------------------



 



          (k) undertake any action or engage in any omission which shall impair
or jeopardize in any material respect Seller’s rights to the Seller Intellectual
Property;
          (l) change in any material respect the methods or procedures for
billing, collecting, or recording customer accounts receivable or reserves for
doubtful accounts, or change in any material respect the methods, procedures or
timing for paying or recording accounts payable in each case, as it relates to
the Business;
          (m) fail to use commercially reasonable efforts to (i) keep available
the services of the Transferred Employees engaged in the Business, subject to
Seller’s personnel termination decisions approved in writing by Buyer (such
approval not to be unreasonably withheld), and (ii) preserve present
relationships and goodwill with entities or persons having material business
dealings with Seller in connection with the Business, including existing
material customers, suppliers, subcontractors and distributors of Seller;
          (n) fail to comply in all material respects with all statutes,
ordinances, regulations, orders, judgments and decrees of every Governmental
Authority applicable to the Business and to the conduct of the Business and
perform all of its or its Affiliates’ obligations with respect thereto without
default;
          (o) enter into any contract, contractual obligation, bank debt, lease,
loan or other commitment, written or oral, or agreement for amounts to be due to
third parties having an aggregate value exceeding $40,000 in each case in
connection with the Business, other than in the ordinary course of business, or
except as provided herein; or
          (p) fail to keep in full force and effect all of Seller’s insurance
policies related to the Business or the Purchased Assets or allow any breach,
default, termination or cancellation of such insurance policies to occur or
exist.
     In addition, from the date hereof until the Closing Date, Seller shall use
commercially reasonable efforts to preserve the business and prospects of the
Business, including the goodwill of its customers and employees.
     5.02. No Negotiation with Third Parties. In consideration of the
substantial expenditure of time, effort and expense undertaken by Buyer in
connection with its due diligence review and the preparation and execution of
this Agreement, Seller agrees that neither it nor any of its Affiliates,
officers, directors, employees, agents or representatives (including any
investment banker, attorney or accountant retained by any of them) will,
directly or indirectly: (a) initiate, solicit, encourage, entertain or engage in
any discussion, negotiation, agreement or understanding, or approve or enter
into any agreement, with respect to any acquisition, merger, consolidation,
recapitalization, restructuring or similar transaction involving the Business or
the Purchased Assets during the period commencing the date hereof and ending on
the earlier of the Closing Date or the date this Agreement is terminated
pursuant to Article XI; or (b) disclose any information relating to Buyer, the
Business or the Purchased Assets, or afford access to the properties, books or
records of the Business, to any Person (other than Buyer), in each case except
as contemplated by this Agreement. Seller shall immediately notify Buyer in
writing

40



--------------------------------------------------------------------------------



 



upon receipt of any indication of interest in writing by any third party with
respect to any of the transactions described in this paragraph.
     5.03. Access to Information. Commencing on the date hereof through the
earlier of the Closing Date or the termination of this Agreement as provided
herein (the “Access Period”), Seller agrees to: (a) make available to the
representatives of Buyer information and copies of such documents and records
concerning the Business as such representatives may reasonably require in
connection with the consummation of the transactions contemplated hereby;
(b) permit reasonable access by the representatives of Buyer to the Purchased
Assets and to Seller’s and its Affiliates’ representatives and employees; and
(c) cause its representatives to cooperate in connection with such matters;
provided in each case, however, that such access shall be managed by and
conducted through Seller, shall be subject to receipt by Seller of reasonable
advance notice from Buyer and subject to such additional limitations as Seller
may reasonably require to ensure compliance with law, confidentiality and as
otherwise required to prevent unreasonable disruption of the Business. No
investigation by Buyer during the Access Period shall diminish or obviate or
otherwise affect any of the representations, warranties, covenants or agreements
of Seller contained in this Agreement.
     5.04. Supplemental Disclosure. Seller shall prior to Closing have the
continuing obligation to promptly supplement or amend the Disclosure Schedule
with respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedule; provided, however, that for the purpose of
the rights and obligations of the Parties hereunder, any such supplemental or
amended disclosure shall not without the express written consent of Buyer (which
consent may be withheld in its sole discretion) be deemed to: (i) modify the
representations, warranties, covenants or agreements hereunder of Seller, or the
Disclosure Schedule; (ii) modify any of the conditions set forth in Article IX;
(iii) cure or prevent any such inaccuracy or failure; or (iv) limit or otherwise
affect the remedies available hereunder or otherwise to Buyer, except, in each
case, to the extent Buyer elects to consummate the Closing.
     5.05. Non-Interference, Non-Solicitation and Non-Competition Agreement.
          (a) Seller covenants and agrees that it will not, for a period of
three (3) years after the Closing, directly or indirectly, for whatever reason,
whether for its own account or for the account of any other Person: (i) solicit,
or otherwise interfere with any of the Business’ existing or potential contracts
or relationships with, any Transferred Employee who is, or has been at any time
within the twelve (12) months immediately prior thereto, an employee, officer,
or director employed by or associated with the Business; (ii) interfere with the
continuance of supplies to the Business (or the terms relating to such
supplies), from any suppliers who have been supplying goods, materials or
services for use in the Business at any time within the twelve (12) months
immediately prior thereto; (iii) interfere with any of the Business’ existing or
potential contracts or relationships with any Person who is, or has been at any
time within the twelve (12) months immediately prior thereto, customer, client,
consultant or supplier of the Business; (iv) interfere with any contract between
the Business and any other party whatsoever existing or proposed at any time
within the twelve (12) months immediately prior thereto; or (v) induce or
attempt to induce any Transferred Employee to leave the employ of Buyer.

41



--------------------------------------------------------------------------------



 



          (b) In light of the extensive knowledge of the Business possessed by
Seller, it is mutually agreed that, from and after the Closing until the
expiration of the period ending on the third (3rd) anniversary of the Closing
Date, neither Seller, nor any of its subsidiaries, shall, directly or
indirectly, (i) engage or aid any person or entity to engage including through
the provision of management, advisory or technical formulation services or
through a joint venture, partnership or licensing relationship in Buyer’s Field
anywhere in the world, or (ii) own an interest in, manage, operate, join,
control or participate in or be associated with as a partner, member,
shareholder, co-venturer, consultant, lender or otherwise, any other person or
entity that engages in Buyer’s Field anywhere in the world.
          (c) Without limiting the remedies available, the Parties to this
Agreement agree that damages at law may be an insufficient remedy in the event
of breach of this Section 5.05 and that Buyer will be entitled to seek
injunctive relief or other equitable remedies in the event of any such breach.
          (d) Notwithstanding the foregoing, this Section 5.05 shall not
(i) prohibit the Seller from hiring any Transferred Employee who initiates
contact with the Seller as a result of general solicitation, general recruitment
activities or general advertising by Seller that in all cases are not directed
at the Transferred Employees generally nor at any specific Transferred Employee,
(ii) prohibit Seller from maintaining its current interest and arrangements with
any entity set forth on Schedule 5.05 or (iii) prohibit an acquirer of the stock
or assets of Seller, whether by purchase, merger, consolidation or otherwise,
from conducting such acquirer’s business in competition with Buyer’s Field
anywhere in the world.
          (e) If any of the provisions of this Section 5.05 are held to be
unenforceable in any jurisdiction, then, as to such jurisdiction, such provision
shall be ineffective to the extent of its unenforceability in such jurisdiction,
without affecting the remaining provisions of this Section in such jurisdiction,
or affecting in any other jurisdiction the validity or enforceability of such
provision or of this Section 5.05. In the event of any such unenforceability,
the court of competent jurisdiction making such determination shall have the
power to, and shall, reform the unenforceability provisions of this Section 5.05
so as to make them enforceable to the maximum extent permitted by law.
     5.06. Audited Financial Statements. Seller shall cause
PricewaterhouseCoopers LLP (“PwC”), Seller’s independent auditors to complete
and deliver to Buyer on or before the seventy-first (71st) day following the
Closing Date (i) an audit opinion for the consolidated financial statements of
the Business as of and for the fiscal years ended December 31, 2005, and
December 31, 2006, (ii) a review of the unaudited consolidated interim financial
statements of the Business as of and for the six (6) months ended July 1, 2007,
and the corresponding period for the preceding year, in accordance with
Statement on Auditing Standards No. 100 “Interim Financial Information” and
(iii) a consent to the inclusion of their report issued in connection with their
audit of the Business’ consolidated financial statements for the fiscal years
ended December 31, 2005, and December 31, 2006, in a periodic report on Form 8-K
or Form 8-KA to be filed by Buyer with the Securities and Exchange Commission
(the “SEC”). Seller shall provide to PwC all reasonable assistance and materials
to ensure that PwC completes and delivers to Buyer the documents referred to in
subsections (i), (ii) and (iii) above on or before the seventy-first (71st) day
following the Closing Date. Seller shall deliver to Buyer, simultaneously

42



--------------------------------------------------------------------------------



 



with the delivery by PwC of the items set forth in clauses (i), (ii) and
(iii) of this Section 5.06, (a) the consolidated financial statements of the
Business as of and for the fiscal years ended December 31, 2005 and 2006, and
(b) the unaudited interim financial statements of the Business as of and for the
six (6) months ended July 1, 2007, and the corresponding period for the
preceding year. Buyer shall contribute and bear 50% of the fees, costs and
expenses relating to the audit and review of the financial statements required
by this Section 5.06 (the “Financial Statement Expense”), subject to a maximum
contribution by Buyer for the aggregate Financial Statement Expense of $100,000.
For the avoidance of doubt, the Financial Statement Expense shall not be deemed
a liability or expense for the purpose of calculating Closing Net Asset Value.
     5.07. Excess Warranty Claims. To the extent that any Assumed Liability for
warranty obligations of Seller, excluding warranty repair under extended service
agreements with customers, exceeds $100,000 during the twelve (12) month period
following Closing (the “Warranty Limitation Amount”), Seller agrees to promptly
reimburse Buyer for such warranty work in excess of the Warranty Limitation
Amount.
     5.08. Inventory Schedule. Seller shall provide Buyer with a schedule of
Inventory used exclusively in connection with the Business dated as of a recent
date on or before the Closing Date.
ARTICLE VI
COVENANTS OF PARTIES
     The Parties agree that:
     6.01. Notices of Certain Events. Prior to the Closing Date, Seller, on the
one hand, and Buyer, on the other hand, shall promptly notify the other of:
          (a) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated hereby;
          (b) any notice or other oral or written communication from any
Governmental Authority in connection with the transactions contemplated hereby
or relating to the Business;
          (c) the occurrence or non-occurrence of any event, condition or
circumstance the occurrence or non-occurrence of which would be reasonably
likely to cause any representation or warranty contained herein, whether made as
of the date hereof or as of the Closing Date, to be untrue or inaccurate in any
material respect at or prior to the Closing;
          (d) any failure of Seller or Buyer, as the case may be, to comply with
or satisfy in any material respect, in a timely manner, any covenant, condition
or agreement to be complied with or satisfied by it hereunder;

43



--------------------------------------------------------------------------------



 



          (e) any material development affecting the Purchased Assets, the
Assumed Liabilities, financial condition, operations, results of operations or
customer, supplier or employee relations of the Seller and related to the
Business; and
          (f) any change, circumstance or event that has had or could reasonably
be expected to have a Material Adverse Effect, or could delay or impede the
ability of Seller or Buyer to perform its obligations pursuant to this Agreement
and to consummate the transactions contemplated hereby;
provided, that, the delivery of any notice pursuant to this Section 6.01 shall
not, without the express written consent of each of the other Parties (which
consent may be withheld in their respective sole discretion) be deemed to
(i) modify the representations, warranties, covenants or agreements hereunder of
the Party delivering such notice, or the Disclosure Schedule, (ii) modify any of
the conditions set forth in Article IX, (iii) cure or prevent any such
inaccuracy or failure, or (iv) limit or otherwise affect the remedies available
hereunder or otherwise to the Party receiving such notice, except to the extent
the Parties elect to consummate the Closing.
     6.02. Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties will use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement. Seller and Buyer, each agree to
execute and deliver, and to cause each applicable Affiliate to execute and
deliver, such other documents, certificates, agreements and other writings and
to take such other actions as may be necessary or desirable in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement and to vest in Buyer good and marketable title to all of the Purchased
Assets. Any asset or any liability, all other payments, funds, remittances and
all other mail and other communications that are determined by this Agreement or
the Parties’ agreement to be or otherwise relate to an Excluded Asset or an
Excluded Liability and that is or comes into the possession, custody or control
of Buyer (or its successors-in-interest or assigns, or its respective
Affiliates) shall forthwith be transferred, assigned or conveyed by Buyer (or
its successors-in-interest or assigns, or its respective Affiliates) to Seller.
Until such transfer, assignment and conveyance, Buyer (and its respective
successors-in-interest and assigns and its respective Affiliates) shall not have
any right, title or interest in or obligation or responsibility with respect to
such asset or liability except that Buyer shall hold such asset in trust for the
benefit of Seller. Any asset or any liability, all other payments, funds,
remittances and all other mail and other communications that are determined by
this Agreement or the Parties’ agreement to be or otherwise relate to a
Purchased Asset or an Assumed Liability and that is or comes into the
possession, custody or control of Seller (or its successors-in-interest or
assigns, or its respective Affiliates) shall forthwith be transferred, assigned
or conveyed by Seller (or its successors-in-interest or assigns, or its
respective Affiliates) to Buyer. Until such transfer, assignment and conveyance,
Seller (and its respective successors-in-interest and assigns and its respective
Affiliates) shall not have any right, title or interest in or obligation or
responsibility with respect to such Purchased Asset or Assumed Liability except
that Seller shall hold such asset in trust for the benefit of Buyer.
     6.03. Certain Filings. Seller and Buyer shall cooperate (a) in determining
whether any action by or in respect of, or filing with, any Governmental
Authority is required, or any actions,

44



--------------------------------------------------------------------------------



 



consents, approvals or waivers are required to be obtained from parties to any
Assigned Contracts, in connection with the consummation of the transactions
contemplated by this Agreement and (b) in taking such actions or making any such
filings, furnishing information required in connection therewith and seeking
timely to obtain any such actions, consents, approvals or waivers.
     6.04. Public Announcements. The Parties agree to consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby. Neither Buyer nor Seller
shall issue or make, or allow to have issued or made, any press release or
public announcement concerning the transactions contemplated by this Agreement
without the advance approval in writing of the form and substance thereof by the
other Parties, unless otherwise advisable or required by applicable law or any
listing agreement with or rule and regulations of a securities exchange.
     6.05. Confidentiality Agreement.
          (a) Seller and Buyer shall be bound by the Confidentiality Agreement
in accordance with the terms thereto.
          (b) Following the Closing, Seller shall maintain, and shall cause its
Affiliates to maintain, in confidence any information it or they may have or it
may obtain from Buyer in relation to the Business, other than with respect to
the Excluded Assets and the Excluded Liabilities, and such information shall not
be disclosed or used by Seller or its Affiliates without the Buyer’s prior
written consent, unless such information is (i) otherwise publicly available,
(ii) required to be disclosed pursuant to judicial order, regulation or law or
(iii) required to be disclosed by the rules of the New York Stock Exchange or
any other applicable exchange or quotation system. In the event that Seller or
any of its Affiliates or representatives becomes legally compelled to disclose
any such information or documents as referred to in this paragraph, Seller shall
provide the Buyer with prompt written notice before such disclosure, sufficient
to enable the Buyer either to seek a protective order, at its expense, or other
appropriate remedy preventing or prohibiting such disclosure or to waive
compliance with the provisions of this Section 6.05(b).
ARTICLE VII
TAX MATTERS
     7.01. Tax Definitions. The following terms, as used herein, have the
following meanings:
          “Post-Closing Tax Period” means any Tax period (or portion thereof)
beginning after the Closing Date.
          “Pre-Closing Tax Period” means any Tax period (or portion thereof)
ending on or before the Closing Date.
          “Tax” means any U.S. federal, foreign, state, local or other net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, franchise, capital,

45



--------------------------------------------------------------------------------



 



paid-up capital, profits, greenmail, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount imposed by any governmental
authority (domestic or foreign) responsible for the imposition of any such tax,
but excluding any VAT.
          “Tax Code” means the Internal Revenue Code of 1986, as amended.
          “Tax Returns” means all reports, estimates, declarations of estimated
tax, information statements and returns (whether original or amended) relating
to, or required to be filed in connection with, any Taxes, including information
returns or reports with respect to backup withholding and other payments to
third parties.
          “VAT” means any value added tax.
     7.02. Tax Cooperation; Allocation of Taxes.
          (a) Buyer and Seller agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets and the operation of the Business as is
reasonably necessary for the filing of all Tax returns, and making of any
election related to Taxes, the preparation for any audit by any taxing
authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax return. Seller and Buyer shall cooperate with each other in
the conduct of any audit or other proceeding related to Taxes (including any
such proceeding ongoing as of the Closing Date) involving the operation of the
Business and each shall execute and deliver such powers of attorney and other
documents as are necessary to carry out the intent of this Section 7.02(a).
          (b) All real property taxes, personal property taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between Seller and Buyer as of
the Closing Date based on the number of days of such taxable period included in
the Pre-Closing Tax Period and the number of days of such taxable period
included in the Post-Closing Tax Period. Seller shall be liable for the
proportionate amount of such taxes that is attributable to the Pre-Closing Tax
Period. At the Closing, Seller and Buyer shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 7.02(b) together with such supporting evidence as is reasonably
necessary to calculate the proration amount. The proration amount shall be paid
by the Party owing it to the other within ten (10) days after delivery of such
statement. Thereafter, Seller and Buyer shall notify each other upon receipt of
any bill for real or personal property taxes relating to the Purchased Assets,
and which is attributable to both the Pre-Closing Tax Period and the
Post-Closing Tax Period, and Buyer shall pay the same to the appropriate taxing
authority, provided that Seller shall remit prior to the due date of assessment
to Buyer payment for the proportionate amount of such bill that is attributable
to the Pre-Closing Tax Period. If either Seller or Buyer shall thereafter make a
payment for which it is entitled to reimbursement under this Section 7.02(b),
the other Party shall make such reimbursement promptly but in no event later
than thirty (30) days after the presentation of a statement setting

46



--------------------------------------------------------------------------------



 




forth the amount of reimbursement to which the presenting Party is entitled
along with such supporting evidence as is reasonably necessary to calculate the
amount of reimbursement. Any payment required under this Section 7.02 and not
made within ten (10) days of delivery of the statement shall bear interest at
the rate per annum determined, from time to time, under the provisions of
Section 6621(a)(2) of the Tax Code for each day until paid.
          (c) Each of Buyer and Seller shall bear 50% of any transfer,
documentary, sales, use or other Taxes assessed upon or with respect to the
transfer of the Purchased Assets to Buyer and any recording or filing fees with
respect thereto, but excluding VAT which is addressed in Section 7.03.
     7.03. Value Added Tax.
          (a) Seller and Buyer are registered for VAT as at Closing and assume
that the transaction envisaged under this Agreement constitutes a non-taxable
business transfer (transfer of going concern) such that no VAT becomes due on
that transfer. Seller and Buyer shall use all reasonable efforts to secure such
treatment as regards the sale of the Business under this Agreement. Buyer will
use and maintain the business for the same entrepreneurial activities as Seller.
          (b) Seller undertakes to retain and preserve any VAT records and
documentation relating to its period of ownership of the Business respectively
in such a manner and for such period as may be required by applicable law and
will allow Buyer, upon Buyer giving adequate notice, sufficient access and
copies of such records and documents for Buyer’s taxation purposes.
          (c) If it turns out that the tax authorities treat such transfer
either entirely or partly as taxable for VAT purposes and impose VAT, Seller
shall give written notice to Buyer thereof without undue delay. In such case,
Seller shall procure that Buyer is furnished with a valid VAT invoice in
accordance with the relevant VAT provisions. If so, the purchase price is
increased by the relevant amount of VAT. The Seller shall pay such amounts to
the relevant tax office. Any penalties and interest, other than the penalties or
interest arising solely from the failure of Seller to account promptly for VAT
to the relevant tax office after receiving the appropriate amount for the VAT
payment by Buyer, shall be equally born by Buyer and Seller.
ARTICLE VIII
EMPLOYEE MATTERS
     8.01. Employment Matters Relating to United States Employees.
          (a) Termination. Subject to applicable laws, and no later than
immediately prior to the Closing Date, Seller shall terminate the employment of
all of the employees engaged in the Business in the United States (collectively,
the “US Terminated Employees”). Seller shall provide the US Terminated Employees
with any wages, vacation pay, severance, and other compensation or benefits that
are due and owing, including those that are due and owing under any applicable
Employee Plans and Benefit Arrangements. Seller also shall maintain a welfare
plan that will offer to provide continuation health benefits coverage to the US
Terminated

47



--------------------------------------------------------------------------------



 




Employees who are not hired by Buyer, as required by COBRA, Section 601 et seq.
of ERISA, and Section 4908B of the Tax Code.
          (b) US Transferred Employees. Immediately following the Closing, Buyer
or one of Buyers’ Affiliates shall offer to employ certain of the US Terminated
Employees as listed on Schedule 8.01(b), on an at will basis, meaning they can
quit or be discharged at any time and for any reason. Except as otherwise
required by law, any such offers to each such individual shall be at such salary
and benefit levels that are in the aggregate at least reasonably equivalent to
the salary and benefit levels applicable to employees of Buyer with similar
responsibilities and tenure. The US Terminated Employees who are hired by Buyer
or one of its Affiliates shall be referred to herein as the “US Transferred
Employees.”
          (c) Buyer Benefit Plans. Buyer or one of its Affiliates shall provide
the US Transferred Employees with the opportunity to participate in all Buyer
Benefit Arrangements and Plans. To the extent that the US Transferred Employees
become participants in any Buyer Benefit Arrangement and Plan, such Buyer
Benefit Arrangement and Plan shall take into account for all purposes, the
service of such US Transferred Employees with Seller as if such service were
with Buyer, to the same extent that such service was credited under a comparable
benefit plan; provided, however, that such service need not be recognized to the
extent that such recognition would result in any duplication of benefits or to
the extent the service is beyond (i) the number of years of service that a Buyer
Benefit Arrangement and Plan will credit for employment with another employer or
(ii) the number of years of service of the employee of Buyer with the greatest
number of years of service at such time. In addition, Seller shall, at Buyer’s
request, use commercially reasonable efforts to provide or secure any claims or
other data Buyer or its Affiliates reasonably need to establish or administer
the Buyer Benefit Arrangements and Plans.
          (d) Rollovers. Subject to applicable laws and the terms of the Buyer
Benefit Arrangements and Plans and Seller’s Benefit Arrangements and Employee
Plans, US Transferred Employees shall be entitled to rollover or transfer their
account balances in a tax-qualified defined contribution plan maintained by
Seller to a tax-qualified defined contribution Buyer Benefit Arrangement and
Plan; provided, however, that such transfer or rollover shall be in cash or cash
and the promissory note evidencing the US Transferred Employees obligation under
an outstanding participant loan.
          (e) The Buyer’s workers’ compensation program shall be responsible for
all claims for benefits for the US Transferred Employees with respect to claims
where the date of injury occurs after the Closing Date, and in the case of an
occupational disease, the US Transferred Employee was exposed to the
occupational hazard after the Closing Date for a period at least equal to the
minimum period needed to impose liability for the occupational disease on a new
employer.
          (f) Each US Transferred Employee shall be immediately eligible to
participate, without any waiting time, in each Buyer Benefit Arrangement and
Plan (to the extent that coverage replaces coverage under a comparable welfare
benefit plan of Seller, in which such US Transferred Employee participated
immediately prior to the Closing). For purposes of each Buyer Benefit
Arrangement and Plan providing medical, dental, pharmaceutical and/or vision

48



--------------------------------------------------------------------------------



 



benefits to any US Transferred Employee, the Buyer shall cause all pre-existing
condition exclusions and actively-at-work requirements of such plans to be
waived for such US Transferred Employees and their covered dependents (other
than limitations or waiting periods that are already in effect with respect to
such US Transferred Employees and dependents and that have not been satisfied as
of the Closing Date).
          (g) Any subsequent termination by Buyer of the employment of any US
Transferred Employee shall be subject to Buyer’s then existing severance
policies as applied to Buyer’s other employees of equivalent seniority.
     8.02. Employment Matters Relating to EU Employees.
          (a) Buyer and Seller agree that the Closing of the transactions
contemplated by this Agreement will constitute a relevant transfer for the
purposes of the Directive and that such transfer will take place in its entirety
on the Closing Date.
          (b) Buyer and Seller agree, that, as a consequence of the Directive,
Buyer shall, on the Closing Date, by operation of law enter into the rights and
obligations arising from the employment relationships of the EU Employees, to
the extent such EU Employees do not validly object to such transfer of their
employment relationship under applicable law. Schedule 8.02(b) sets forth a list
of EU Employees. All EU Employees who do not make such an objection are referred
to herein as the “EU Transferred Employees.”
          (c) Seller agrees that it will not on or before the Closing Date
without Buyer’s express written permission:
               (i) make any change to or agree to make any change to the terms
and conditions of the EU Employees;
               (ii) provide or agree to provide any non-contractual benefit to
any EU Employee or his or her dependants;
               (iii) terminate or take any steps to terminate (constructively or
otherwise) the employment of any of the EU Employees, except for cause;
               (iv) offer employment in the Business or assign to the Business
any person who is not an EU Employee;
               (v) do anything which may result in the Directive not operating
in relation to any of the EU Employees including, for the avoidance of doubt,
offering alternative employment or redeployment to or offering to reassign any
of the EU Employees outside the Business.
          (d) Seller agrees to notify Buyer within twenty-four (24) hours if any
of the EU Employees gives notice to terminate or terminates his or her contract
of employment.
          (e) Seller shall, within the restrictions imposed by applicable law:

49



--------------------------------------------------------------------------------



 



               (i) procure that in the period up to and including the Closing
Date Buyer and its advisors shall be given promptly on request reasonable access
to the EU Employees and the Representatives at reasonable times;
               (ii) give Buyer and its advisors reasonable notice of and the
opportunity to attend any consultation meeting with the EU Employees and or the
Representatives held pursuant to the Directive; and
          (f) As soon as practicable subsequent to the signing of this
Agreement, Buyer and Seller shall cooperate in notifying the EU Employees in
text format and according to the Directive of the planned transfer of their
employment to Buyer. If any claim is raised by an EU Employee based on the
notification being incorrect, the party responsible for providing the incorrect
information shall indemnify and hold the other party harmless from and against
all payments, costs and liabilities arising from such claim.
          (g) Buyer and Seller agree to fully and timely cooperate in
transitioning the employments of the EU Employees subject always to compliance
with applicable law. Without limiting the generality of the foregoing, Seller
shall provide Buyer, as soon as possible after signing of this Agreement and in
observation of applicable data protection laws, all data of the EU Employees
being necessary for the proper and uninterrupted continuation and administration
of their employment subsequent to the Closing Date.
          (h) If following the Closing Date the employment of any employee who
is not an EU Employee is found to have transferred to Buyer as a result of the
Directive (“Unidentified Employee”), Seller shall indemnify Buyer against each
and every liability claim demand expense or cost (including without limitation
legal costs and expenses incurred by Buyer in settling, contesting or dealing
with any such claim or demand) that Buyer may suffer, incur, sustain, or pay
arising from the termination or variation of the contract of employment of any
such Unidentified Employee, provided, however, that:
               (i) Seller shall not be liable to indemnify Buyer for the cost of
labor if and to the extent that Unidentified Employees are performing work for
Buyer;
               (ii) Seller shall choose the legal counsel to conduct any labor
litigation with Unidentified Employees and such litigation shall be conducted at
Seller’s direction;
               (iii) Buyer shall not offer or pay any severance to Unidentified
Employees without prior written approval by Seller.
          (i) Seller shall indemnify Buyer against all losses which may be
suffered or incurred by Buyer in connection with the EU Employees which relates
to or arises out of any act or omission by Seller or obligation or liability of
Seller or any other event or circumstance on or prior to the Closing Date.
          (j) Buyer shall indemnify Seller against all losses which may be
suffered or incurred by Seller in connection with the EU Employees which relates
to or arises out of any act or omission by Buyer or obligation or liability of
Buyer or any other event or circumstance after the Closing Date.

50



--------------------------------------------------------------------------------



 



     8.03. Pensions.
     If and to the extent required by the applicable law or the Directive, all
company pension entitlements of the EU Employees will transfer to Buyer by
operation of law and will be continued by Buyer according to the applicable
legal requirements.
     8.04. No Third Party Beneficiaries. No provision of this Article shall
create any third party beneficiary or other rights in any employee or former
employee (including any beneficiary or dependent thereof) of Seller or of any of
its subsidiaries in respect of continued employment (or resumed employment) with
either Buyer or the Business or any of their Affiliates and no provision of this
Article VIII shall create any such rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Employee Plan
or Benefit Arrangement or any plan or arrangement that may be established by
Buyer or any of its Affiliates.
ARTICLE IX
CONDITIONS TO CLOSING
     9.01. Conditions to the Obligations of Each Party. The obligations of the
Parties to consummate the Closing are subject to the satisfaction or waiver of
the following conditions:
          (a) (i) No preliminary or permanent injunction or other order shall
have been issued by any court of competent jurisdiction, whether federal, state
or foreign, or by any governmental or regulatory body, whether federal, state or
foreign, nor shall any statute, rule, regulation or executive order be
promulgated or enacted by any governmental authority, whether federal, state or
foreign, which prevents the consummation of the transactions contemplated in
this Agreement; and (ii) no suit, action, claim, proceeding or investigation
before any court, arbitrator or administrative, governmental or regulatory body,
whether federal, state or foreign, shall have been commenced and be pending
against Seller or Buyer or any of their respective Affiliates, associates,
officers or directors seeking to prevent the sale of the Purchased Assets or the
Business or asserting that the sale of the Purchased Assets or the Business
would be illegal.
          (b) All actions by or in respect of or filings with any Governmental
Authority required to permit the consummation of the Closing shall have been
obtained.
     9.02. Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction or waiver of the following
further conditions:
          (a) (A) each of the representations and warranties contained in
Article III (other than those that address matters as of particular dates) shall
be true and correct at and as of the Closing as though then made (disregarding
any qualification as to materiality, Material Adverse Effect, or a similar
concept) and (B) each of the representations and warranties set forth in
Article III that address matters as of particular dates shall be true and
correct as of such dates (disregarding any qualification as to materiality,
Material Adverse Effect or similar concept), unless in the case of (A) and
(B) the failure to be true and correct does not, individually or in the
aggregate, have a Material Adverse Effect.

51



--------------------------------------------------------------------------------



 



          (b) Seller shall have performed or complied with all obligations,
covenants and conditions required by this Agreement to be performed or complied
with at or prior to the Closing Date, except for such failures to perform or
comply that would not reasonably be expected to have a Material Adverse Effect.
          (c) Buyer shall have received a certificate signed by an executive
officer of Seller to the effect that the conditions set forth in
Sections 9.02(a) and 9.02(b) have been satisfied.
          (d) Without prejudice to Buyer’s rights under Section 9.02(a), Seller
shall have delivered to Buyer a revised Disclosure Schedule in accordance with
Section 5.04.
          (e) Buyer shall have received the items specified in Section 2.07(c).
          (f) Each of the Consents specified on Schedule 9.02(f) (the “Closing
Consents”) shall have been properly executed and delivered by Seller and any
required third-parties, and copies thereof shall have been delivered to Buyer.
     9.03. Condition to Obligations of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction or waiver of the following
further condition:
          (a) Buyer shall have performed or complied with all obligations,
covenants and conditions required by this Agreement to be performed or complied
with at or prior to the Closing Date, except for such failures to perform or
comply that would not reasonably be expected to have a Material Adverse Effect.
          (b) (A) each of the representations and warranties contained in
Article IV (other than those that address matters as of particular dates) shall
be true and correct at and as of the Closing as though then made (disregarding
any qualification as to materiality, Material Adverse Effect, or a similar
concept) and (B) each of the representations and warranties set forth in
Article IV that address matters as of particular dates shall be true and correct
as of such dates (disregarding any qualification as to materiality, Material
Adverse Effect or similar concept), unless in the case of (A) and (B) the
failure to be true and correct does not, individually or in the aggregate, have
a Material Adverse Effect.
          (c) Seller shall have received a certificate signed by an executive
officer of Buyer to the effect that the conditions set forth in Sections 9.03(a)
and 9.03(b) have been satisfied.
          (d) Seller shall have received the items specified in Section 2.07(d).
ARTICLE X
SURVIVAL; INDEMNIFICATION
     10.01. Survival. The right to bring claims or assert causes of action for
breach of any covenants, agreements, representations and warranties of the
Parties contained in this Agreement

52



--------------------------------------------------------------------------------



 



or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing until eighteen (18) months after
the Closing Date; provided, however, that:
          (a) the covenants and agreements which by their terms do not
contemplate performance after the Closing shall terminate as of the Closing;
          (b) the covenants and agreements which by their terms contemplate
performance after the Closing shall survive until the date specified in this
Agreement or the Ancillary Transfer Documents as the termination date for such
covenants and agreements, or if no such date is specified, then such covenants
and agreements shall survive until the expiration of any statute of limitations;
and
          (c) the representations and warranties contained in Section 3.01,
Section 3.02, Section 3.08(a), Section 3.19, Section 3.23, Section 4.01,
Section 4.02 and Section 4.07 and any indemnification obligations of any Party
in connection therewith shall continue in full force and effect until sixty
(60) days after the expiration of the statute of limitations applicable to the
matters to which such representations relate (collectively, the “Special
Representations”).
     Notwithstanding the foregoing provisions of this Section 10.01, any
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under Section 10.02 (Indemnification) shall survive the time at
which it would otherwise terminate, if notice with reasonable specificity of the
inaccuracy or breach thereof giving rise to such right to indemnity shall have
been given to the Party against whom such indemnity may be sought prior to such
time.
     10.02. Indemnification.
          (a) Subject to the limitations set forth in this Article X, Seller
shall indemnify, defend and hold harmless Buyer from and against any and all
damage, loss, liability, claim, cost, fine, penalty or expense (including
expenses of investigation, preparation and defense, reasonable attorneys’ fees
and expenses and all other fees and expenses incurred by Buyer in connection
with any action, suit or proceeding), Lien or other obligation of any nature
whatsoever (collectively, “Loss”) to which Buyer becomes subject as a result of,
arising out of or based on, directly or indirectly, any of the following, or any
claim alleging any of the following:
               (i) any breach of, any representation or warranty made by Seller
pursuant to this Agreement, any Ancillary Transfer Document;
               (ii) any breach of a covenant or agreement made or to be
performed by Seller pursuant to this Agreement or any Ancillary Transfer
Document;
               (iii) any Excluded Liability or any obligation or liability
relating to the Excluded Assets; or
               (iv) any liabilities relating to Beckmann Claims to the extent
such liabilities relate to service of the EU Employees with Seller prior to
Closing.

53



--------------------------------------------------------------------------------



 



          (b) Subject to the limitations set forth in this Article X, Buyer
shall indemnify, defend and hold harmless Seller from and against any Loss to
which Seller becomes subject as a result of, arising out of or based on,
directly or indirectly, any of the following, or any claim alleging any of the
following:
               (i) any breach of any representation or warranty made by Buyer
pursuant to this Agreement or any Ancillary Transfer Document;
               (ii) any breach of a covenant or agreement made or to be
performed by Buyer pursuant to this Agreement, any Ancillary Transfer Document;
or
               (iii) any Assumed Liability.
          (c) Payments made pursuant to this Article X are adjustments to the
Purchase Price.
     10.03. Certain Limitations.
          (a) Seller shall have no obligation to indemnify or hold harmless
Buyer under Section 10.02(a)(i) above, and Buyer shall have no obligation to
indemnify or hold harmless Seller under Section 10.02(b)(i) above, in each case
except to the extent that the aggregate amount of Losses incurred by such
Indemnified Party exceeds $250,000, in which case the Indemnifying Party shall
be responsible for the entire amount of such claims, subject to the other
limitations in this Article X.
          (b) Seller shall have no obligation to indemnify Buyer with respect to
the German Pension Plan Liabilities or any claims arising under or relating to
the German Pension Plan.
          (c) EXCEPT IN THE CASE OF FRAUD, IN NO EVENT SHALL SELLER’S CUMULATIVE
LIABILITY FOR INDEMNIFICATION PAYMENTS PURSUANT TO SECTION 10.02(a)(i) OR IN
RESPECT OF THE BREACH BY SELLER OF ANY COVENANT OR AGREEMENT MADE OR TO BE
PERFORMED BY SELLER PURSUANT TO THIS AGREEMENT PRIOR TO CLOSING EXCEED, IN THE
AGGREGATE, $1,750,000.
          (d) The limitations provided for in clauses (a) and (c) of this
Section 10.03 shall not apply to any Loss arising out of any breach of the
Special Representations.
          (e) Seller shall not be obligated to indemnify or hold harmless Buyer
with respect to any Loss that is stated as a liability on the Closing Balance
Sheet to the extent of such stated liability, or for which a reserve was made on
the Closing Balance Sheet to the extent of such reserve, other than those
liabilities and reserves indentified in the calculation of the Closing Net Asset
Value as an Excluded Liability.
          (f) Seller shall have no obligation to indemnify Buyer for
consequential damages, special damages, incidental damages, indirect damages,
lost profits, unrealized

54



--------------------------------------------------------------------------------



 




expectations or other similar items, nor shall any damages be calculated using a
“multiplier” or any other similar method having a similar effect.
          (g) In determining the foregoing thresholds and in otherwise
determining the amount of any Loss for which the Buyer is entitled to assert a
claim for indemnification hereunder, the amount of any such Loss shall be
determined after deducting therefrom the amount of any insurance proceeds (after
giving effect to any applicable deductible or retention and resulting
retrospective premium adjustment) or other third party recoveries actually
received by the Buyer or any subsidiary of the Buyer in respect of such Loss
(which insurance proceeds the Buyer agrees to use, or to cause any subsidiary of
the Buyer to use, commercially reasonable efforts to obtain) and the amount of
any Tax benefit related thereto. If an indemnification payment is received by
the Buyer, and the Buyer or any subsidiary of the Buyer later receives insurance
proceeds, other third party recoveries or tax benefits in respect of the related
Loss, the Buyer shall promptly pay to the Seller a sum equal to the lesser of
(y) the actual amount of such insurance proceeds, other third party recoveries
and Tax benefits or (z) the actual amount by which the indemnification payment
previously paid by the Seller with respect to such Loss would have been reduced
had such proceeds been collected prior to the determination thereof.
     10.04. Procedure for Indemnification.
          (a) Any Party making a claim for indemnification hereunder (an
“Indemnified Party”) shall promptly notify the indemnifying Party (an
“Indemnifying Party”) of the claim in writing, describing the claim in
reasonable detail, the estimated amount thereof (to the extent known and
quantifiable) , and the basis therefor; provided, that the failure to provide
prompt notice shall not relieve the Indemnifying Party of its indemnification
obligations hereunder, except to the extent that the Indemnifying Party is
actually prejudiced by the failure to give such prompt notice.
          (b) If a claim for indemnification hereunder is based on a claim by a
third party, the Indemnifying Party shall have the right to assume the entire
control of the defense thereof, including at its own expense, employment of
counsel reasonably satisfactory to the Indemnified Party, and, in connection
therewith, the Indemnified Party shall cooperate fully with the reasonable
requests of the Indemnifying Party and make available to the Indemnifying Party
all pertinent information under its control reasonably requested by the
Indemnifying Party; provided, that the Indemnified Party may participate in any
proceeding with counsel of its choice at its expense. Notwithstanding the
foregoing, the Indemnifying Party shall not have the right to assume or continue
to control the defense if the Indemnifying Party fails to defend the proceeding
in good faith. If the Indemnifying Party assumes the defense of a proceeding, no
compromise or settlement of any such claim may be effected by the Indemnifying
Party without the Indemnified Party’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
     10.05. Remedies Exclusive. The remedies provided in this Article X,
together with the remedies provided for in the Letter Agreement, shall be the
exclusive remedies of the Parties hereto after the Closing for monetary damages
in connection with the transactions contemplated by this Agreement (other than
for fraud), including, without limitation, any breach or non-performance of any
representation, warranty, covenant or agreement contained herein. No Party

55



--------------------------------------------------------------------------------



 



may commence any suit, action or proceeding against any other Party hereto or
any of their respective Affiliates with respect to the subject matter of this
Agreement, whether in contract, tort or otherwise, except to enforce such
Party’s express rights under this Article X and under the Letter Agreement.
ARTICLE XI
TERMINATION
     11.01. Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:
          (a) by mutual written agreement of Seller and Buyer;
          (b) by either Party if consummation of the transactions contemplated
hereby would violate any nonappealable final order, decree or judgment of any
court or governmental body having competent jurisdiction;
          (c) by either Party if the Closing does not occur on or prior to
October 31, 2007; provided that such termination right shall not be available to
a Party that has failed to fulfill its obligations under this Agreement or whose
acts or omissions have been a significant cause of the Closing not occurring on
or before such date;
          (d) by Seller, if: (A) there has been a misrepresentation or breach by
Buyer of a representation or warranty contained herein such that Buyer could not
deliver to Seller at Closing an accurate certificate as contemplated by
Section 9.03(c), (B) Buyer has committed a material breach of any covenant
imposed upon it hereunder and, if curable, fails to cure such breach within ten
(10) Business Days after written notice thereof from Seller; or (C) any
condition to Seller’s obligations hereunder becomes incapable of fulfillment
through no fault of Seller and is not waived by Buyer; or
          (e) by Buyer, if: (A) there has been a misrepresentation or breach by
Seller of a representation or warranty contained herein such that Seller could
not deliver to Buyer at Closing an accurate certificate as contemplated by
Section 9.02(c); (B) Seller has committed a breach of any covenant imposed upon
it hereunder and, if curable, fails to cure such breach within ten (10) Business
Days after written notice thereof from Buyer; or (C) any condition to Buyer’s
obligations hereunder becomes incapable of fulfillment through no fault of Buyer
and is not waived by Seller.
          The Party desiring to terminate this Agreement under clause (b), (c),
(d) or (e) shall give notice of such termination to the other Parties.
     11.02. Effect of Termination. If this Agreement is terminated as permitted
by Section 11.01, such termination shall be without liability of any Party (or
any shareholder, director, officer, employee, agent, consultant or
representative of such Party) to the other Party to this Agreement; provided
that if such termination shall result from the willful failure of a Party to
fulfill a condition to the performance of the obligations of the other Parties
or to perform a covenant of this Agreement or from a willful breach by a Party
to this Agreement, such Party

56



--------------------------------------------------------------------------------



 



shall be fully liable for any Loss incurred or suffered by the other Party as a
result of such failure or breach. The provisions of Section 11.02, as well as
Sections 6.04 (Public Announcements), 6.05 (Confidentiality Agreement), and
Article XII shall survive any termination hereof pursuant to Section 11.01.
ARTICLE XII
MISCELLANEOUS
     12.01. Notices. All notices, requests and other communications to either
Party hereunder shall be in writing (including telex, telecopy or similar
writing) and shall be sent by nationally-recognized, next-day delivery service
or mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed as set forth below; receipt shall be deemed to occur on the
date of actual receipt or, if sent by a nationally recognized, next-day delivery
service, on the first Business Day after deposit with such service. All such
communications shall be addressed as follows:
if to Buyer, to:
Tollgrade Communications, Inc.
493 Nixon Road
Cheswick, PA 15024
Attn: Sara M. Antol, Esq.
Telecopy: 412-820-1539
with a copy to:
Babst, Calland, Clements and Zomnir, P.C.
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222
Attn: Christian A. Farmakis, Esq.
Telecopy: 412-394-6576
if to Seller:
Teradyne, Inc.
700 Riverpark Drive MS-NR700-2-3
North Reading, MA 01864
Attn: General Counsel
with a copy to:
Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
Attn: William B. Asher, Jr., Esq.
Telecopy: (617) 248-4000

57



--------------------------------------------------------------------------------



 



or such other address or Persons as the Parties may from time to time designate
in writing in the manner provided in this Section 12.01.
     12.02. Amendments; Waivers.
          (a) Any provisions of this Agreement may be amended or waived prior to
the Closing Date if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Buyer and Seller, or in the case of a
waiver, by the Party against whom the waiver is to be effective.
          (b) No failure or delay by either Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     12.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.
     12.04. Successors and Assigns. This Agreement may not be assigned by either
party hereto without the prior written consent of the other party; provided
that, without such consent, (a) the Buyer may transfer or assign, in whole or in
part or from time to time, to one or more of its Affiliates, the right to
purchase all or a portion of the Purchased Assets and assume all or a portion of
the Assumed Liabilities, but no such transfer or assignment will relieve the
Buyer of its obligations hereunder and (b) this Agreement may be assigned by the
Buyer or the Seller to any Person acquiring a material portion of the assets,
business or securities of the Buyer or Seller, as the case may be, whether by
merger, consolidation, sale of assets or securities or otherwise. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.
     12.05. Governing Law; Jurisdiction and Venue. This Agreement shall be
construed in accordance with and governed by the laws of The Commonwealth of
Massachusetts, without regard to the conflicts of law rules of such state. Each
Party hereby agrees that, any proceeding relating to this Agreement and the
transactions contemplated hereby shall be brought in a state or federal court
located in The Commonwealth of Massachusetts. Each Party hereby consents to
personal jurisdiction in any such action brought in any such Massachusetts state
or federal court, consents to service of process by registered mail made upon
such Party and such Party’s agent and waives any objection to venue in any such
Massachusetts state or federal court and any claim that any such Massachusetts
state or federal court is an inconvenient forum.
     12.06. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

58



--------------------------------------------------------------------------------



 



REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE ANCILLARY DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.06.
     12.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each Party hereto shall have received a
counterpart hereof signed by the other Party hereto. Any signature page
delivered by a facsimile machine or electronic mail is binding to the same
extent as an original signature page with regard to this Agreement, any
Ancillary Document or any amendment hereto or thereto.
     12.08. Entire Agreement. This Agreement, together with the Disclosure
Schedule and Exhibits attached hereto, the Ancillary Documents, the Letter
Agreement and the Confidentiality Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings and negotiations, both written and oral,
between the parties with respect to the subject matter of this Agreement. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by either Party hereto.
     12.09. Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the provisions of the “bulk sales”, “bulk transfer” or similar laws
of any state.
     12.10. Severability. This Agreement shall be deemed severable and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.
     12.11. Headings. The article and section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
     12.12. Terms. All references herein to Articles, Sections, Disclosure
Schedules and Exhibits shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require. All references to
singular or plural shall include the other as the context may require. Unless
otherwise expressly stated, the words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section, Subsection or other subdivision. The words “include” and
“including” shall not be construed as terms of limitation.
     12.13. No Third Party Beneficiaries. Except as expressly contemplated in
this Agreement, this Agreement shall be binding upon and inure solely to the
benefit of each Party hereto and nothing in this Agreement is intended to confer
upon any other Person any rights or remedies of any nature whatsoever under or
by reason of this Agreement.

59



--------------------------------------------------------------------------------



 



     12.14. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            TOLLGRADE COMMUNICATIONS, INC.
      By:   /s/ Sara M. Antol         Name:   Sara M. Antol        Title:  
General Counsel & Secretary        TERADYNE, INC.
      By:   /s/ Gregory R. Beecher         Name:   Gregory R. Beecher       
Title:   VP, CFO & Treasurer     

